Exhibit 10.4

 

AGREEMENT

between

UNITEDGLOBALCOM, INC.

and

LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC

 

Entered into as of April 13, 2005

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

 

 

 

 

ARTICLE II EXCHANGE OF LIBERTY CHILE STOCK FOR UGC STOCK

 

Section 2.1

Exchange

 

Section 2.2

UGC Stock and Liberty Chile Stock

 

Section 2.3

Exchange Closing

 

Section 2.4

Exchange Closing Deliveries

 

Section 2.5

Registration of UGC Stock

 

Section 2.6

Registration Expenses

 

Section 2.7

Indemnification Relating to Registration

 

 

 

 

ARTICLE III REPRESENTATIONS AND WARRANTIES

 

Section 3.1

LMINT’s Representations and Warranties

 

Section 3.2

UGC’s Representations and Warranties

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING LIBERTY CHILE AND ITS
SUBSIDIARIES

 

Section 4.1

Organization, Good Standing, and Authority

 

Section 4.2

Capitalization

 

Section 4.3

Consents; No Conflicts

 

Section 4.4

Subsidiaries

 

Section 4.5

Condition; No Undisclosed Liabilities

 

Section 4.6

Real Property

 

Section 4.7

Assets

 

Section 4.8

Contracts

 

Section 4.9

Employee Benefit Plans

 

Section 4.10

Employees

 

Section 4.11

Legal Compliance

 

Section 4.12 [a05-6805_1ex10d4.htm#a4_12_124211]

Taxes [a05-6805_1ex10d4.htm#a4_12_124211]

 

Section 4.13 [a05-6805_1ex10d4.htm#a4_13_124214]

Books and Records [a05-6805_1ex10d4.htm#a4_13_124214]

 

Section 4.14 [a05-6805_1ex10d4.htm#a4_14_124216]

Legal Proceedings [a05-6805_1ex10d4.htm#a4_14_124216]

 

Section 4.15 [a05-6805_1ex10d4.htm#a4_15_124218]

Powers of Attorney [a05-6805_1ex10d4.htm#a4_15_124218]

 

Section 4.16 [a05-6805_1ex10d4.htm#a4_16_124220]

Subsequent Information [a05-6805_1ex10d4.htm#a4_16_124220]

 

 

 

 

ARTICLE V COVENANTS [a05-6805_1ex10d4.htm#ArticleV_124225]

 

Section 5.1 [a05-6805_1ex10d4.htm#a5_1_124227]

General [a05-6805_1ex10d4.htm#a5_1_124227]

 

Section 5.2 [a05-6805_1ex10d4.htm#a5_2_124229]

Publicity [a05-6805_1ex10d4.htm#a5_2_124229]

 

Section 5.3 [a05-6805_1ex10d4.htm#a5_3_124231]

Expenses [a05-6805_1ex10d4.htm#a5_3_124231]

 

Section 5.4 [a05-6805_1ex10d4.htm#a5_4_124233]

Notification [a05-6805_1ex10d4.htm#a5_4_124233]

 

Section 5.5 [a05-6805_1ex10d4.htm#a5_5_124234]

Pre-Closing Covenants Regarding Liberty Chile [a05-6805_1ex10d4.htm#a5_5_124234]

 

Section 5.6 [a05-6805_1ex10d4.htm#a5_6_124236]

Taxes on Equity DPP Obligation [a05-6805_1ex10d4.htm#a5_6_124236]

 

Section 5.7 [a05-6805_1ex10d4.htm#a5_7_124238]

Tax Matters [a05-6805_1ex10d4.htm#a5_7_124238]

 

Section 5.8 [a05-6805_1ex10d4.htm#a5_8_124240]

Further Assurances [a05-6805_1ex10d4.htm#a5_8_124240]

 

 

i

--------------------------------------------------------------------------------


 

Section 5.9 [a05-6805_1ex10d4.htm#a5_9_124241]

Deliveries at Signing [a05-6805_1ex10d4.htm#a5_9_124241]

 

 

 

 

ARTICLE VI CONDITIONS TO EXCHANGE CLOSING
[a05-6805_1ex10d4.htm#ArticleVi_124246]

 

Section 6.1 [a05-6805_1ex10d4.htm#a6_1_124248]

Conditions Precedent to the Obligations of Each Party to Close
[a05-6805_1ex10d4.htm#a6_1_124248]

 

Section 6.2 [a05-6805_1ex10d4.htm#a6_2_124250]

Conditions Precedent to the Obligations of LMINT to Close
[a05-6805_1ex10d4.htm#a6_2_124250]

 

Section 6.3 [a05-6805_1ex10d4.htm#a6_3_124252]

Conditions Precedent to the Obligations of UGC to Close
[a05-6805_1ex10d4.htm#a6_3_124252]

 

Section 6.4 [a05-6805_1ex10d4.htm#a6_4_124255]

Frustration of Closing Conditions [a05-6805_1ex10d4.htm#a6_4_124255]

 

 

 

 

ARTICLE VII INDEMNIFICATION [a05-6805_1ex10d4.htm#ArticleVii_124259]

 

Section 7.1 [a05-6805_1ex10d4.htm#a7_1_124301]

Survival of Representations, Warranties, and Covenants
[a05-6805_1ex10d4.htm#a7_1_124301]

 

Section 7.2 [a05-6805_1ex10d4.htm#a7_2_124303]

Indemnification by LMINT [a05-6805_1ex10d4.htm#a7_2_124303]

 

Section 7.3 [a05-6805_1ex10d4.htm#a7_3_124305]

Indemnification by UGC [a05-6805_1ex10d4.htm#a7_3_124305]

 

Section 7.4 [a05-6805_1ex10d4.htm#a7_4_124307]

Defense of Action [a05-6805_1ex10d4.htm#a7_4_124307]

 

Section 7.5 [a05-6805_1ex10d4.htm#a7_5_124309]

Insurance Proceeds [a05-6805_1ex10d4.htm#a7_5_124309]

 

Section 7.6 [a05-6805_1ex10d4.htm#a7_6_124310]

Exclusive Monetary Remedy; No Consequential Damages
[a05-6805_1ex10d4.htm#a7_6_124310]

 

Section 7.7 [a05-6805_1ex10d4.htm#a7_7_124313]

Tax Indemnification [a05-6805_1ex10d4.htm#a7_7_124313]

 

 

 

 

ARTICLE VIII TERMINATION [a05-6805_1ex10d4.htm#ArticleViii_124316]

 

Section 8.1 [a05-6805_1ex10d4.htm#a8_1_124319]

Termination [a05-6805_1ex10d4.htm#a8_1_124319]

 

Section 8.2 [a05-6805_1ex10d4.htm#a8_2_124321]

Effect of Termination [a05-6805_1ex10d4.htm#a8_2_124321]

 

 

 

 

ARTICLE IX MISCELLANEOUS [a05-6805_1ex10d4.htm#ArticleIx_124326]

 

Section 9.1 [a05-6805_1ex10d4.htm#a9_1_124328]

Entire Agreement [a05-6805_1ex10d4.htm#a9_1_124328]

 

Section 9.2 [a05-6805_1ex10d4.htm#a9_2_124330]

Governing Law [a05-6805_1ex10d4.htm#a9_2_124330]

 

Section 9.3 [a05-6805_1ex10d4.htm#a9_3_124331]

Consent to Jurisdiction [a05-6805_1ex10d4.htm#a9_3_124331]

 

Section 9.4 [a05-6805_1ex10d4.htm#a9_4_124333]

Waiver of Jury Trial [a05-6805_1ex10d4.htm#a9_4_124333]

 

Section 9.5 [a05-6805_1ex10d4.htm#a9_5_124335]

Headings [a05-6805_1ex10d4.htm#a9_5_124335]

 

Section 9.6 [a05-6805_1ex10d4.htm#a9_6_124336]

Notices [a05-6805_1ex10d4.htm#a9_6_124336]

 

Section 9.7 [a05-6805_1ex10d4.htm#a9_7_124338]

Severability [a05-6805_1ex10d4.htm#a9_7_124338]

 

Section 9.8 [a05-6805_1ex10d4.htm#a9_8_124340]

Amendment; Waiver [a05-6805_1ex10d4.htm#a9_8_124340]

 

Section 9.9 [a05-6805_1ex10d4.htm#a9_9_124341]

Assignment and Binding Effect [a05-6805_1ex10d4.htm#a9_9_124341]

 

Section 9.10 [a05-6805_1ex10d4.htm#a9_10_124343]

No Benefit to Others [a05-6805_1ex10d4.htm#a9_10_124343]

 

Section 9.11 [a05-6805_1ex10d4.htm#a9_11_124345]

Counterparts [a05-6805_1ex10d4.htm#a9_11_124345]

 

Section 9.12 [a05-6805_1ex10d4.htm#a9_12_124347]

Interpretation [a05-6805_1ex10d4.htm#a9_12_124347]

 

Section 9.13 [a05-6805_1ex10d4.htm#a9_13_124349]

Rules of Construction [a05-6805_1ex10d4.htm#a9_13_124349]

 

 

ii

--------------------------------------------------------------------------------


 

This Agreement is entered into as of April 13, 2005 by and between:

 

UNITEDGLOBALCOM, INC., a Delaware corporation (“UGC”), and

 

LIBERTY MEDIA INTERNATIONAL HOLDINGS, LLC, a Delaware limited liability company
(“LMINT”).

 

UGC and LMINT are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”  Capitalized terms used and not otherwise defined
in this Agreement have the respective meanings ascribed thereto in Article I.

 

RECITALS

 

A.            LMINT is the owner, beneficially and of record, of 1,000 shares of
common stock (the “Liberty Chile Stock”) of Liberty Chile, Inc., a Colorado
corporation (“Liberty Chile”), which shares represent all of the outstanding
capital stock of Liberty Chile.  Liberty Chile is the owner, beneficially and of
record, of approximately (1) 99.75% of the derechos sociales of Liberty
Comunicaciones de Chile Uno Ltda., a Chilean sociedad de responsabilidad
limitada (“Uno”), and (2) 1,000 shares of common stock of Liberty Holdings
Chile, Inc., a Delaware corporation (“Liberty Holdings Chile”), which shares
represent all of the outstanding capital stock of Liberty Holdings Chile. 
Liberty Holdings Chile is the owner, beneficially and of record, of
approximately 0.25% of the derechos sociales of Uno, which, together with the
derechos sociales held by Liberty Chile, represent all of the outstanding
derechos sociales of Uno.

 

B.            Uno owns shares representing 50% of the outstanding capital stock
of Metrópolis Intercom S.A., a Chilean sociedad anónima (“Metrópolis”), one
share of the outstanding capital stock of Proser S.A., a Chilean sociedad
anonima (“Proser”), and the Metrópolis/Uno Shareholder Debt.

 

C.            Cristalerías de Chile S.A., a Chilean sociedad anónima
(“Cristalerías”), owns shares representing 50% of the outstanding capital stock
of Metrópolis, one share of the outstanding capital stock of Proser and the
Metrópolis/CCC Shareholder Debt.  Metrópolis owns the capital stock of Proser
that is not owned by Uno or CCC.

 

D.            Cristalerías, Uno and VTR GlobalCom S.A., a Chilean sociedad
anónima (“VTR”), have entered into a Purchase and Contribution Agreement dated
as of the date hereof (the “Purchase and Contribution Agreement”), pursuant to
which, among other things, VTR will acquire all of the shares of capital stock
of Metrópolis and Proser owned by Uno in exchange for a deferred purchase price
obligation of VTR (the “Equity DPP Obligation”), will acquire all of the shares
of capital stock of Metrópolis and Proser owned by CCC in exchange for shares of
VTR capital stock and will acquire the Metrópolis/CCC Shareholder Debt in
exchange for a deferred purchase price obligation of VTR.

 

E.             In connection with the execution of, and closing of the
transactions contemplated by, the Purchase and Contribution Agreement, LMINT and
UGC desire to enter into this Agreement.

 

1

--------------------------------------------------------------------------------


 

AGREEMENT

 

In consideration of the mutual promises, covenants, and agreements set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties hereby agree as follows:

 


ARTICLE I
DEFINITIONS


 

For purposes of this Agreement, the following terms have the following meanings:

 

Action:  As defined in Section 7.4(a).

 

Affiliate:  Affiliate of a Person means, at any time of determination, any
Person that directly, or indirectly through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, the Person in
question.  Notwithstanding anything in this definition to the contrary, for
purposes of this Agreement UGC, its Subsidiaries and Controlled Affiliates will
not be considered Affiliates of LMINT or any of its Affiliates.

 

Agreement:  This Agreement (including the Schedules attached hereto).

 

Antitrust Resolution:  The resolution issued by the Tribunal de Defensa de la
Libre Competencia of Chile on October 25, 2004, which became final and
nonappealable on March 10, 2005 as a result of a ruling by the Chilean Supreme
Court.

 

Business Day:  Any day other than Saturday, Sunday, and a day on which banks in
Denver, Colorado, U.S.A. are required or permitted to close.

 

Cristalerías:  As defined in the recitals.

 

Cristalerías Put Agreement:  The Put Agreement dated as of the date hereof
between UGC and Cristalerías.

 

Chile:  The Republic of Chile.

 

Code:  The U.S. Internal Revenue Code of 1986.

 

Commission:  As defined in Section 2.5(a)(i).

 

Contract:  Any note, bond, indenture, debenture, security agreement, trust
agreement, mortgage, lease, contract, license, franchise, permit, guaranty,
joint venture agreement, or other agreement, instrument, commitment or
obligation, whether oral or written.

 

Control:  The ability to direct or cause the direction (whether through the
ownership of voting securities, by contract, or otherwise) of the management and
policies of a Person or to control (whether affirmatively or negatively and
whether through the ownership of voting securities, by contract, or otherwise)
the decision of such Person to engage in the particular conduct at issue.  A
Person will be rebuttably presumed to control an Entity if such Person owns,

 

2

--------------------------------------------------------------------------------


 

directly or indirectly through one or more intermediaries, (a) sufficient shares
of stock or other equity interests of such Entity to allow such Person, under
ordinary circumstances, to elect or direct the election of a majority of the
members of the board of directors or other governing body of such Entity or
(b) shares of stock or other equity interests of such Entity representing, in
the aggregate, more than 50% of the aggregate outstanding economic interests in
such Entity.

 

Dollars:  Dollars, the lawful currency of the U.S.

 

DPPOs:  Collectively the Equity DPP Obligation and the Uno Debt DPPO.

 

Effectiveness Period:  As defined in Section 2.5(a)(i).

 

Entity:  Any sociedad anónima, sociedad de responsabilidad limitada,
corporation, general or limited partnership, limited liability company, joint
venture, trust, association, unincorporated entity of any kind, or Governmental
Authority.

 

Equity DPP Obligation:  As defined in the recitals.

 

Exchange:  As defined in Section 2.1.

 

Exchange Act:  The Securities Exchange Act of 1934.

 

Exchange Closing:  As defined in Section 2.3.

 

Exchange Closing Date:  The date on which the Exchange Closing occurs.

 

Excluded Uno Covenants:  As defined in Section 7.2(c).

 

Filing:  Any written registration, declaration, application, or filing.

 

GAAP:  Generally accepted accounting principles as used in the U.S., as in
effect on the date hereof.

 

Governing Documents:  The estatutos sociales, escritura de constitución social,
articles or certificate of incorporation or association, general or limited
partnership agreement, limited liability company or operating agreement, bylaws,
or other governing documents of any Entity, in each case as amended.

 

Governmental Authority:  Any U.S. federal, state, or local, or any foreign,
court, governmental department, commission, authority, board, bureau, agency,
official, or other instrumentality.

 

Indemnified Party:  As defined in Section 7.4(a).

 

Indemnifying Party:  As defined in Section 7.4(a).

 

Judgment:  Any judgment, writ, order, decree, injunction, award, restraining
order, or ruling of or by any court, judge, justice, arbitrator, or magistrate,
including any bankruptcy court or judge, and any writ, order, decree, or ruling
of or by any Governmental Authority.

 

3

--------------------------------------------------------------------------------


 

Law:  Any U.S. federal, state, or local, or any foreign, statute, code,
ordinance, rule, regulation, Judgment, regulatory agreement with a Governmental
Authority, or general principle of common or civil law or equity.

 

Legal Proceeding:  Any private or governmental action, suit, complaint,
arbitration, legal, or administrative proceeding or investigation.

 

Liberty Chile Investment:  As defined in Section 4.4(a).

 

Liberty Chile Investment Agreements:  As defined in Section 4.4(a).

 

Liberty Chile Material Adverse Effect:  A Material Adverse Effect with respect
to Liberty Chile, other than any event or circumstance that involves or affects
VTR or any of its Subsidiaries.

 

Lien:  Any (a) security agreement, conditional sale agreement or other title
retention agreement; (b) lease, consignment, or bailment given for security
purposes; and (c) lien, charge, restrictive agreement, prohibition against
transfer, mortgage, pledge, option, encumbrance, adverse interest, security
interest, claim, attachment, exception to or defect in title, or other ownership
interest (including reservations, rights of entry, possibilities of reverter,
encroachments, easements, rights of way, restrictive covenants, leases, and
Licenses granted to other Persons) of any kind, but excluding any of the
foregoing created or imposed by or pursuant to the Antitrust Resolution, the
Transaction Documents or the VTR/MI Transaction Documents.

 

LMINT:  As defined in the preamble.

 

LMINT Designee:  As defined in Section 2.1.

 

LMINT Disclosure Schedule:  The schedule so named, dated the date hereof,
delivered by LMINT to UGC.

 

LMINT Group:  Individually and collectively, (a) Liberty Chile, (b) LMINT and
(c) any Person as to which Liberty Chile is liable for Taxes incurred by such
Person either as a transferee, or pursuant to U.S. Treasury Regulations
Section 1.1502-6, or pursuant to any other provision of applicable Law.

 

LMINT Indemnified Parties or LMINT Indemnified Party:  As defined in
Section 7.3.

 

Losses:  Losses, liabilities, damages, dues, deficiencies, assessments, Liens,
fines, interest, penalties, costs, expenses, and obligations, including amounts
reasonably paid in settlement, prosecuting, defending, or otherwise, and
reasonable legal, accounting, experts, and other fees, costs, and expenses, in
connection with claims, actions, suits, proceedings, hearings, investigations,
charges, complaints, demands, injunctions, Judgments, orders, decrees, and
rulings.

 

Material Adverse Effect:  With respect to any Person, (a) any event, change, or
effect that is materially adverse to the condition (financial or otherwise),
properties, assets, liabilities, business, operations or results of operations
of such Person and its Subsidiaries, taken as a

 

4

--------------------------------------------------------------------------------


 

whole, except to the extent that such change, event, or effect is attributable
to or results from (i) changes affecting the securities or capital markets or
economic conditions generally in the country or countries in which such Person
or group of Persons conduct their businesses, (ii) changes affecting the
industries in which such Person or group of Persons operate generally (as
opposed to changes affecting any such Person or group of Persons specifically or
predominantly), (iii) the effect of the public announcement of this Agreement or
the Purchase and Contribution Agreement or the pendency of the transactions
contemplated hereby or thereby or by the other Transaction Documents, or
(iv) changes in GAAP or in generally accepted accounting principles in Chile, as
applicable, or (b) if such Person is a Party hereto or a party to any other
Transaction Document, any event, change, or circumstance that has a material
adverse effect on the ability of such Person to perform its obligations under,
and to consummate the transactions contemplated by, this Agreement and the other
Transaction Documents, as applicable.

 

Merger Agreement:  The Agreement and Plan of Merger dated as of January 17, 2005
by and among New Cheetah, Inc., Liberty Media International, Inc., UGC, Cheetah
Acquisition Corp. and Tiger Global Acquisition Corp.

 

Metrópolis:  As defined in the recitals.

 

Metrópolis/Uno Shareholder Debt:  The indebtedness owed by Metrópolis to Uno
represented by the following documents:  (a) the Money Receipt and
Acknowledgement of Debt (Recibo de Dinero y Reconocimiento de Deuda) dated as of
April 19, 2004, pursuant to which Metrópolis acknowledged its debt to Uno in the
amount of $850,000,000 Chilean Pesos; (b) the Money Receipt and Acknowledgement
of Debt (Recibo de Dinero y Reconocimiento de Deuda) dated as of June 14, 2004
pursuant to which Metrópolis acknowledged its debt to Uno in the amount of
$2,700,000,000 Chilean Pesos; and (c) the Money Receipt and Acknowledgement of
Debt (Recibo de Dinero y Reconocimiento de Deuda) dated as of December 16, 2004,
pursuant to which Metrópolis acknowledged its debt to Uno in the amount of
$2,400,000,000 Chilean Pesos.

 

Metrópolis/CCC Shareholder Debt:  The indebtedness owed by Metrópolis to CCC
represented by the following documents: (a) the Money Receipt and
Acknowledgement of Debt (Recibo de Dinero y Reconocimiento de Deuda), dated as
of April 19, 2004, pursuant to which Metrópolis acknowledged its debt to CCC in
the amount of $850,000,000 Chilean Pesos; (b) the Money Receipt and
Acknowledgement of Debt (Recibo de Dinero y Reconocimiento de Deuda), dated as
of June 14, 2004, pursuant to which Metrópolis acknowledged its debt to CCC in
the amount of $2,700,000,000 Chilean Pesos; and (c) the Money Receipt and
Acknowledgement of Debt (Recibo de Dinero y Reconocimiento de Deuda), dated as
of December 16, 2004, pursuant to which Metrópolis acknowledged its debt to CCC
in the amount of $2,400,000,000 Chilean Pesos.

 

Notice and Questionnaire:  As defined in Section 2.5(b).

 

Ordinary Course of Business:  The ordinary course of business of a Person,
consistent with such Person’s past practices (including with respect to quantity
and frequency).

 

5

--------------------------------------------------------------------------------


 

Party or Parties:  As defined in the preamble.

 

Permitted Liens:  The following Liens:  (a) Liens for Taxes, assessments or
other governmental charges or levies not yet due and payable; (b) Liens of
carriers, warehousemen, mechanics, materialmen and landlords incurred in the
ordinary course of business for sums not yet due; (c) Liens incurred in the
ordinary course of business in connection with workmen’s compensation,
unemployment insurance or other forms of governmental insurance or benefits, or
to secure performance of tenders, statutory obligations, leases and Contracts
(other than for borrowed money) entered into in the ordinary course of business
or to secure obligations on surety or appeal bonds; (d) purchase money security
interests or Liens on property acquired or held by the applicable Person in the
ordinary course of business to secure the purchase price of such property or to
secure indebtedness incurred solely for the purpose of financing the acquisition
of such property; and (e) easements, restrictions and other minor defects of
title that are not, in the aggregate, material or which do not, individually or
in the aggregate, materially and adversely affect the value of the property
affected thereby.

 

Person:  Any natural person or Entity.

 

Post-Closing Period:  Any period that begins after the Exchange Closing Date
and, with respect to any period that begins before the Exchange Closing Date and
ends after the Exchange Closing Date, the portion of that period beginning after
the Exchange Closing Date.

 

Pre-Closing Period:  Any period that ends on or prior to the Exchange Closing
Date and, with respect to any period that begins before the Exchange Closing
Date and ends after the Exchange Closing Date, the portion of that period ending
on the Exchange Closing Date.

 

Proser:  As defined in the recitals.

 

Prospectus:  As defined in Section 2.5(a)(i).

 

Purchase and Contribution Agreement:  As defined in the recitals.

 

Registration Rights Agreement:  The Registration Rights Agreement dated
January 30, 2002 among UGC (formerly named New UnitedGlobalCom, Inc.), LMC,
Liberty Global, Inc. and Liberty UCOMA, LLC.

 

Registration Statement:  As defined in Section 2.5(a)(i).

 

Related Party Transaction Committee:  A committee of the board of directors of
UGC designated the Related Party Transaction Committee, the approval of which
was obtained prior to UGC’s execution and delivery of this Agreement.

 

Required LMINT Consents:  As defined in Section 3.1(d).

 

Required UGC Consents:  As defined in Section 3.2(d).

 

Restriction:  With respect to any capital stock, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security:  any

 

6

--------------------------------------------------------------------------------


 

voting or other trust or agreement, option, warrant, preemptive right (other
than any imposed by applicable Law), right of first offer, right of first
refusal, escrow arrangement, proxy, buy-sell agreement, power of attorney, or
other Contract (but excluding the VTR/MI Transaction Documents and the
Transaction Documents), or any License that, conditionally or unconditionally,
(a) grants to any Person the right to purchase or otherwise acquire, or
obligates any Person to sell or otherwise dispose of or issue, or otherwise
gives or, whether upon the occurrence of any event or with notice or lapse of
time or both or otherwise, may give any Person the right to acquire (i) any such
capital stock, partnership interest, membership right or membership interest in
a limited liability company, or other equity interest or security; (ii) any
proceeds of, or any distributions paid or that are or may become payable with
respect to, any such capital stock, partnership interest, membership right or
membership interest in a limited liability company, or other equity interest or
security; or (iii) any interest in such capital stock, partnership interest,
membership right or membership interest in a limited liability company, or other
equity interest or security or any such proceeds or distributions; (b) restricts
or, whether upon the occurrence of any event or with notice or lapse of time or
both or otherwise, is reasonably likely to restrict the transfer or voting of,
or the exercise of any rights or the enjoyment of any benefits arising by reason
of ownership of, any such capital stock, partnership interest, membership right
or membership interest in a limited liability company, or other equity interest
or security or any such proceeds or distributions; or (c) creates or, whether
upon the occurrence of any event or with notice or lapse of time or both or
otherwise, is reasonably likely to create a Lien or purported Lien affecting
such capital stock, partnership interest, membership right or membership
interest in a limited liability company, or other equity interest or security,
proceeds or distributions; provided however that none of the Antitrust
Resolution nor the VTR/MI Transaction Documents nor the Transaction Documents
will be considered to constitute or impose a Restriction.

 

Securities Act:  The U.S. Securities Act of 1933.

 

Subsidiary:  With respect to any Person:

 

(a)           a corporation a majority in voting power of whose capital stock
with voting power, under ordinary circumstances, to elect directors is at the
time, directly or indirectly, owned by such Person, by a Subsidiary of such
Person, or by such Person and one or more Subsidiaries of such Person;

 

(b)           a partnership or limited liability company in which such Person or
a Subsidiary of such Person is, at the date of determination, (i) in the case of
a partnership, a general partner of such partnership with the power exclusively
to direct the policies and management of such partnership or (ii) in the case of
a limited liability company, the managing member or, in the absence of a
managing member, a member with the power exclusively to direct the policies and
management of such limited liability company; or

 

(c)           any Entity (other than a corporation, partnership, or limited
liability company) in which such Person, a Subsidiary of such Person, or such
Person and one or more Subsidiaries of such Person, directly or indirectly, at
the date of determination thereof, has (i) the power to elect or direct the
election of a majority of the members of

 

7

--------------------------------------------------------------------------------


 

the governing body of such Person or (ii) in the absence of such a governing
body, at least a majority ownership interest.

 

Notwithstanding anything in this definition to the contrary, for purposes of
this Agreement UGC and its Subsidiaries will not be considered Subsidiaries of
LMINT or any of its Subsidiaries.

 

Tax or Taxes:  All taxes, however denominated, including any monetary
adjustments, interest, penalties or other additions to tax that may become
payable in respect thereof, imposed by any Tax Authority, which taxes include,
without limiting the generality of the foregoing, all income or profits taxes,
payroll and employee withholding taxes, unemployment insurance, social security
taxes, income withholding taxes, sales and use taxes, value added taxes, ad
valorem taxes, excise taxes, franchise taxes, gross receipts taxes, business or
municipal license taxes, occupation taxes, real and personal property taxes,
stamp taxes, environmental taxes, severance taxes, production taxes, transfer
taxes, workers’ compensation, governmental charges, and other obligations of the
same or of a similar nature to any of the foregoing.

 

Tax Authority:  Any U.S. federal, state, or local, or any foreign, taxing
authority.

 

Tax Indemnity Payment:  As defined in Section 7.7.

 

Tax Return Preparation Standard:  The preparation of a Tax Return and the
reporting of any item thereon in accordance with specific practices used by the
particular taxpayer for Tax Returns filed with respect to the most recent
reporting period (which practices will include Tax elections, income recognition
practices, expense recognition practices and asset write-off periods), but only
to the extent such practices comply with applicable Tax Laws, and to the extent
the reporting of any item is not in compliance with applicable Tax Laws, in
accordance with practices that comply with applicable Tax Laws.

 

Tax Returns:  All returns, declarations, reports, forms, claims for refund,
estimates, information returns, and statements and other documentation,
including amendments, required to be maintained or filed with or supplied to any
Tax Authority in connection with any Taxes.

 

Trading Day:  A day during which trading in securities generally occurs on the
principal securities exchange or quotation system, as applicable, on which UGC
Class A Stock is then trading or quoted, other than a day on which a material
suspension of or limitation on trading is imposed that affects either such
principal securities exchange or quotation system in its entirety or only UGC
Class A Stock (by reason of movements in price exceeding limits permitted by
such principal securities exchange or quotation system or otherwise) or on which
such principal securities exchange or quotation system cannot clear the transfer
of UGC Class A Stock.

 

Transaction Documents:  This Agreement and any and all other documents,
instruments, certificates and agreements to be executed and delivered in
connection with the transactions contemplated hereby.

 

Transfer Taxes:  As defined in Section 5.6.

 

UGC:  As defined in the preamble.

 

8

--------------------------------------------------------------------------------


 

UGC Class A Stock:  The Class A common stock, par value US$0.01 per share, of
UGC.

 

UGC Commission Filings:  As defined in Section 3.2(k).

 

UGC Indemnified Parties or UGC Indemnified Party:  As defined in Section 7.2.

 

UGC Material Adverse Effect:  A Material Adverse Effect with respect to UGC.

 

UGC Stock:  As defined in Section 2.2(a).

 

Uno:  As defined in the recitals.

 

Uno Debt DPPO:  The deferred purchase price obligation issued by VTR to Uno at
the closing of the VTR/MI Transaction in exchange for an assignment to VTR of
the credit underlying the Metrópolis/Uno Shareholder Debt as provided in the
Purchase and Contribution Agreement.

 

U.S. or U.S.A.:  The United States of America.

 

US$ or $:  Dollars.

 

VTR:  As defined in the recitals.

 

VTR/MI Transaction:  The transactions contemplated by the VTR/MI Transaction
Documents, including the termination and liquidation of Cordillera
Comunicaciones Limitada and Cordillera Comunicaciones Holding Limitada and the
other transactions necessary to satisfy the conditions to closing under the
Purchase and Contribution Agreement.

 

VTR/MI Transaction Documents:  The Purchase and Contribution Agreement, the
Shareholders Agreement, the Put Agreement, the Dispute Resolution Agreement, the
Guaranty, the CCC Subscription and Transfer Agreement, the Uno Transfer
Agreement (including the Equity DPP Obligation), the Uno Debt DPPO, the CCC
Waiver and Release, the LMINT/LMC Waiver and Release and the CCC Debt DPPO, each
as defined in the Purchase and Contribution Agreement, any and all other
documents, instruments and agreements being or to be executed and delivered in
connection with the transactions contemplated thereby (including in connection
with the termination and dissolution of Cordillera Comunicaciones Limitada and
Cordillera Comunicaciones Holding Limitada and the distribution and leasing of
the real property interests owned by them, and the satisfaction of the parties’
other conditions thereunder) and in connection with the subordination and pledge
of the DPPOs to the lenders under the VTR Credit Agreement, as defined in the
Purchase and Contribution Agreement.

 


ARTICLE II
EXCHANGE OF LIBERTY CHILE STOCK FOR UGC STOCK


 

Section 2.1             Exchange.  If the Merger Agreement is terminated without
the consummation of the mergers contemplated thereby, subject to the conditions
set forth in this Agreement, including Article VI, LMINT will sell and assign
the Liberty Chile Stock to UGC in exchange for UGC Class A Stock, and UGC will
issue and deliver to LMINT, or one or more of

 

9

--------------------------------------------------------------------------------


 

its Affiliates designated by LMINT in accordance with Section 9.9 (collectively,
the “LMINT Designee”), UGC Class A Stock (the “Exchange”) as provided in this
Article II.

 

Section 2.2             UGC Stock and Liberty Chile Stock.

 


(A)           IF THE EXCHANGE OCCURS, UGC MUST AT THE EXCHANGE CLOSING ISSUE TO
LMINT OR THE LMINT DESIGNEE 10,000,000 SHARES OF UGC CLASS A STOCK, ADJUSTED AS
PROVIDED IN THIS SECTION 2.2 (SUCH SHARES, THE “UGC STOCK”).  ALL OF THE SHARES
OF UGC STOCK DELIVERED AT THE EXCHANGE CLOSING SHALL WHEN DELIVERED BE FULLY
PAID AND NONASSESSABLE AND FREE AND CLEAR OF ALL LIENS AND RESTRICTIONS, EXCEPT
RESTRICTIONS ON TRANSFER IMPOSED BY APPLICABLE SECURITIES LAWS AND BY THE
REGISTRATION RIGHTS AGREEMENT (IF ANY), RESTRICTIONS IMPOSED ON ALL SHARES OF
UGC CLASS A STOCK BY THE CERTIFICATE OF INCORPORATION OF UGC AND LIENS AND
RESTRICTIONS IMPOSED BY OR WITH THE CONSENT OF LMINT OR ANY OF ITS AFFILIATES.


 


(B)           IF BETWEEN THE DATE OF THIS AGREEMENT AND THE EXCHANGE CLOSING,
THE OUTSTANDING SHARES OF UGC CLASS A STOCK SHALL HAVE BEEN INCREASED,
DECREASED, CHANGED INTO OR EXCHANGED (OTHER THAN A CONVERSION OR EXCHANGE OF UGC
CLASS B COMMON STOCK OR CLASS C COMMON STOCK INTO UGC CLASS A STOCK ON A
ONE-FOR-ONE BASIS) FOR A DIFFERENT NUMBER OF SHARES OR DIFFERENT CLASS OF
SHARES, IN EACH CASE, BY REASON OF ANY RECLASSIFICATION, RECAPITALIZATION, STOCK
SPLIT, SPLIT-UP, COMBINATION OR EXCHANGE OF SHARES, OR A STOCK DIVIDEND OR
DIVIDEND PAYABLE IN ANY OTHER SECURITIES SHALL BE DECLARED WITH A RECORD DATE
BETWEEN THE DATE OF THIS AGREEMENT AND THE EXCHANGE CLOSING, OR ANY SIMILAR
EVENT SHALL HAVE OCCURRED, THEN THE UGC STOCK DELIVERABLE AT THE EXCHANGE
CLOSING SHALL BE APPROPRIATELY ADJUSTED TO PROVIDE LMINT THE SAME ECONOMIC
BENEFIT AS CONTEMPLATED BY THIS AGREEMENT PRIOR TO SUCH EVENT.


 


(C)           IN CASE OF ANY MERGER OR COMBINATION OF UGC WITH ANOTHER ENTITY OR
OTHER SIMILAR TRANSACTION (OTHER THAN THE TRANSACTIONS CONTEMPLATED BY THE
MERGER AGREEMENT) PRIOR TO THE EXCHANGE CLOSING IN WHICH THE OUTSTANDING SHARES
OF UGC CLASS A STOCK ARE CONVERTED INTO OR EXCHANGED FOR PUBLICLY TRADED COMMON
STOCK OF ANOTHER ENTITY, THEN REFERENCES IN THIS AGREEMENT TO UGC CLASS A STOCK
SHALL BE DEEMED TO REFER TO A NUMBER OF SHARES OF THE PUBLICLY TRADED COMMON
STOCK OF SUCH OTHER ENTITY INTO WHICH THE UGC CLASS A STOCK IS CONVERTED OR FOR
WHICH IT IS EXCHANGED EQUAL TO THE NUMBER OF SHARES OF SUCH STOCK THAT WOULD BE
RECEIVED IN EXCHANGE FOR THE UGC STOCK IN SUCH MERGER OR COMBINATION.


 


(D)           IF THE EXCHANGE OCCURS, LMINT MUST AT THE EXCHANGE CLOSING DELIVER
TO UGC OR ONE OF ITS SUBSIDIARIES DESIGNATED BY UGC IN ACCORDANCE WITH
SECTION 9.9 THE LIBERTY CHILE STOCK, FREE AND CLEAR OF ALL LIENS AND
RESTRICTIONS EXCEPT RESTRICTIONS ON TRANSFER IMPOSED BY APPLICABLE SECURITIES
LAWS, RESTRICTIONS IMPOSED ON ALL SHARES OF LIBERTY CHILE STOCK BY THE ARTICLES
OF INCORPORATION OF LIBERTY CHILE AND LIENS AND RESTRICTIONS IMPOSED BY OR WITH
THE CONSENT OF UGC AND ITS SUBSIDIARIES.  PRIOR TO THE EXCHANGE CLOSING THE UNO
DEBT DPPO WILL BE DISTRIBUTED BY LIBERTY CHILE SO THAT IT IS NOT OWNED BY
LIBERTY CHILE AT THE TIME OF THE EXCHANGE CLOSING.

 

10

--------------------------------------------------------------------------------


 

Section 2.3             Exchange Closing.  The closing of the transactions
contemplated by this Article II (the “Exchange Closing”) will take place at the
offices of UGC, 4643 South Ulster Street, No. 1300, Denver, Colorado, or at such
other location as the Parties may agree, on the twentieth Trading Day after the
termination of the Merger Agreement without consummation of the mergers
contemplated thereby or, if later, on the first Business Day following the
satisfaction (or, if permissible, the waiver) of all conditions to the Exchange
Closing.

 

Section 2.4             Exchange Closing Deliveries.  At the Exchange Closing:

 


(A)           LMINT MUST SELL, TRANSFER, ASSIGN, CONVEY AND DELIVER TO UGC OR
ITS DESIGNEE:


 

(I)            ONE OR MORE CERTIFICATES REPRESENTING THE LIBERTY CHILE STOCK,
DULY ENDORSED AND IN PROPER FORM FOR TRANSFER TO UGC OR ITS DESIGNEE,
ACCOMPANIED BY DULY EXECUTED INSTRUMENTS OF TRANSFER IN BLANK;

 

(II)           ALL OF THE FOLLOWING OF LIBERTY CHILE AND EACH OF ITS
SUBSIDIARIES FORMED UNDER THE LAWS OF A STATE OF THE U.S.: (A) SHARE LEDGERS,
(B) MINUTES BOOKS CONTAINING THE MINUTES OF ALL MEETINGS, AND ALL ACTIONS BY
WRITTEN CONSENT, OF SHAREHOLDERS, DIRECTORS AND COMMITTEES OF DIRECTORS SINCE
THE TIME OF THE APPLICABLE ENTITY’S INCORPORATION, AND (C) ALL OTHER BOOKS AND
RECORDS;

 

(III)          (A) LETTERS OF RESIGNATION, EFFECTIVE AS OF THE EXCHANGE CLOSING,
OF EACH DIRECTOR OF LIBERTY CHILE AND EACH OF ITS SUBSIDIARIES THAT UGC REQUESTS
(WHICH REQUEST MUST BE MADE IN WRITING AT LEAST THREE BUSINESS DAYS BEFORE THE
EXCHANGE CLOSING DATE) AND (B) EVIDENCE OF THE REVOCATION, EFFECTIVE AS OF THE
EXCHANGE CLOSING, OF EACH POWER OF ATTORNEY SET FORTH ON SECTION 4.15 OF THE
LMINT DISCLOSURE SCHEDULE THAT UGC REQUESTS (WHICH REQUEST MUST BE MADE IN
WRITING AT LEAST THREE BUSINESS DAYS BEFORE THE EXCHANGE CLOSING DATE); AND

 

(IV)          SUCH OTHER DOCUMENTS AND INSTRUMENTS AS UGC MAY REASONABLY REQUEST
AT LEAST FIVE BUSINESS DAYS PRIOR TO THE EXCHANGE CLOSING DATE.

 


(B)           UGC MUST DELIVER OR CAUSE TO BE DELIVERED TO LMINT OR THE LMINT
DESIGNEE:


 

(I)            ONE OR MORE CERTIFICATES REPRESENTING THE UGC STOCK; AND

 

(II)           SUCH OTHER DOCUMENTS AND INSTRUMENTS AS LMINT MAY REASONABLY
REQUEST AT LEAST FIVE BUSINESS DAYS PRIOR TO THE EXCHANGE CLOSING DATE.

 

11

--------------------------------------------------------------------------------


 

Section 2.5             Registration of UGC Stock.

 


(A)           UGC WILL:


 

(I)            PREPARE AND FILE WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION
(THE “COMMISSION”) A REGISTRATION STATEMENT (THE “REGISTRATION STATEMENT”)
RELATING TO THE RESALE BY LMINT OF THE UGC STOCK IN ACCORDANCE WITH THE METHODS
OF DISTRIBUTION PROVIDED BY LMINT AND SET FORTH IN THE REGISTRATION STATEMENT
AND RULE 415 UNDER THE SECURITIES ACT (OR ANY SUCCESSOR RULE THERETO) AND USE
ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE REGISTRATION STATEMENT TO
BE DECLARED EFFECTIVE ON OR PRIOR TO THE TIME OF THE EXCHANGE CLOSING (BUT, IN
ANY EVENT, NOT LATER THAN THE DATE THAT IS 45 DAYS AFTER THE EXCHANGE CLOSING)
AND KEEP THE REGISTRATION STATEMENT CONTINUOUSLY EFFECTIVE IN ORDER TO PERMIT
THE PROSPECTUS INCLUDED THEREIN (THE “PROSPECTUS”) TO BE LAWFULLY DELIVERED BY
LMINT FOR A PERIOD OF TWO YEARS FROM THE LATER OF THE DATE THE REGISTRATION
STATEMENT IS DECLARED EFFECTIVE BY THE COMMISSION AND THE DATE OF THE EXCHANGE
CLOSING, OR SUCH SHORTER PERIOD THAT WILL TERMINATE WHEN ALL THE UGC STOCK
COVERED BY THE REGISTRATION STATEMENT HAS BEEN SOLD PURSUANT THERETO (THE
“EFFECTIVENESS PERIOD”);

 

(II)           USE ITS COMMERCIALLY REASONABLE BEST EFFORTS TO CAUSE THE
REGISTRATION STATEMENT AND THE PROSPECTUS AND ANY AMENDMENT OR SUPPLEMENT
THERETO, AS OF THE EFFECTIVE DATE OF THE REGISTRATION STATEMENT, AMENDMENT, OR
SUPPLEMENT, (A) TO COMPLY WITH THE APPLICABLE REQUIREMENTS OF THE SECURITIES ACT
AND THE RULES AND REGULATIONS OF THE COMMISSION AND (B) NOT TO CONTAIN ANY
UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT REQUIRED TO
BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS THEREIN, IN LIGHT
OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;

 

(III)          FURNISH TO LMINT SUCH COPIES OF THE PROSPECTUS (AND ANY AMENDMENT
OR SUPPLEMENT TO THE PROSPECTUS), INCLUDING A PRELIMINARY PROSPECTUS, IN
CONFORMITY WITH THE REQUIREMENTS OF THE ACT, AND SUCH OTHER DOCUMENTS AS LMINT
MAY REASONABLY REQUEST TO FACILITATE THE DISPOSITION OF ALL UGC STOCK COVERED BY
THE REGISTRATION STATEMENT;

 

(IV)          LIST THE UGC STOCK BEING REGISTERED ON THE PRINCIPAL SECURITIES
EXCHANGE OR QUOTATION SYSTEM, AS THE CASE MAY BE, ON WHICH THE CLASS OF EQUITY
SECURITIES TO WHICH THE UGC STOCK BELONGS TRADES;

 

12

--------------------------------------------------------------------------------


 

(V)           PROMPTLY NOTIFY LMINT OF ANY STOP ORDER ISSUED OR THREATENED IN
WRITING TO BE ISSUED BY THE COMMISSION IN CONNECTION THEREWITH AND TAKE ALL
REASONABLE ACTIONS REQUIRED TO PREVENT THE ENTRY OF SUCH STOP ORDER OR TO REMOVE
IT IF ENTERED;

 

(VI)          IN ACCORDANCE WITH THE SECURITIES ACT AND THE RULES AND
REGULATIONS OF THE COMMISSION, PREPARE AND FILE WITH THE COMMISSION SUCH
AMENDMENTS TO THE REGISTRATION STATEMENT AND SUPPLEMENTS TO THE PROSPECTUS AS
MAY BE NECESSARY TO KEEP THE REGISTRATION STATEMENT EFFECTIVE FOR THE
EFFECTIVENESS PERIOD AND THE REGISTRATION STATEMENT AND THE PROSPECTUS ACCURATE
AND COMPLETE FOR THE EFFECTIVENESS PERIOD;

 

(VII)         USE ITS COMMERCIALLY REASONABLE EFFORTS TO REGISTER OR QUALIFY THE
UGC STOCK COVERED BY THE REGISTRATION STATEMENT AND TO MAINTAIN SUCH
REGISTRATION OR QUALIFICATION UNDER SUCH U.S. STATE SECURITIES OR BLUE SKY LAWS
AS LMINT REASONABLY REQUESTS AND DO ANY AND ALL OTHER REASONABLE ACTS AND THINGS
NECESSARY TO ENABLE LMINT TO CONSUMMATE THE DISPOSITION OF THE UGC STOCK IN SUCH
JURISDICTION, EXCEPT THAT UGC WILL NOT FOR ANY PURPOSE BE REQUIRED (A) TO
EXECUTE A GENERAL CONSENT TO SERVICE OF PROCESS IN ANY JURISDICTION WHERE IT IS
NOT THEN SUBJECT TO SERVICE OF PROCESS, (B) TO QUALIFY TO DO BUSINESS AS A
FOREIGN CORPORATION IN ANY JURISDICTION WHERE IT IS NOT THEN SO QUALIFIED,
(C) TO SUBJECT ITSELF TO TAXATION IN ANY JURISDICTION WHERE IT IS NOT THEN SO
SUBJECT, OR (D) TO CONFORM ITS CAPITALIZATION OR THE COMPOSITION OF ITS ASSETS
TO THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION;

 

(VIII)        NOTIFY LMINT (A) OF THE INITIAL FILING OF THE REGISTRATION
STATEMENT WITH THE COMMISSION AND (B) PROMPTLY AFTER IT RECEIVES NOTICE THEREOF,
OF THE DATE AND TIME WHEN THE REGISTRATION STATEMENT AND EACH POST-EFFECTIVE
AMENDMENT THERETO HAS BECOME EFFECTIVE;

 

(IX)           NOTIFY LMINT PROMPTLY OF ANY REQUEST BY THE COMMISSION FOR THE
AMENDING OR SUPPLEMENTING OF THE REGISTRATION STATEMENT OR THE PROSPECTUS OR FOR
ADDITIONAL INFORMATION;

 

(X)            NOTIFY LMINT, AT ANY TIME WHEN THE PROSPECTUS IS REQUIRED TO BE
DELIVERED UNDER THE SECURITIES ACT, OF ANY EVENT WHICH WOULD CAUSE THE
PROSPECTUS TO INCLUDE AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE
ANY MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE
STATEMENTS THEREIN NOT MISLEADING, AND PROMPTLY PREPARE AND FILE WITH THE

 

13

--------------------------------------------------------------------------------


 

COMMISSION, AND PROMPTLY NOTIFY LMINT OF THE FILING OF, SUCH AMENDMENTS OR
SUPPLEMENTS TO THE REGISTRATION STATEMENT OR THE PROSPECTUS AS MAY BE NECESSARY
TO CORRECT ANY SUCH MISSTATEMENTS OR OMISSIONS;

 

(XI)           PERMIT A SINGLE FIRM OF COUNSEL DESIGNATED BY LMINT (WHICH
INITIALLY WILL BE BAKER BOTTS LLP) A REASONABLE PERIOD OF TIME PRIOR TO THE
FILING OF THE REGISTRATION STATEMENT WITH THE COMMISSION TO REVIEW THE
REGISTRATION STATEMENT, AND REASONABLY CONSIDER AND TAKE INTO ACCOUNT ALL
REASONABLE COMMENTS FROM SUCH COUNSEL WITH RESPECT THERETO;

 

(XII)          FURNISH PROMPTLY TO LMINT COPIES OF ALL WRITTEN COMMUNICATIONS
BETWEEN UGC (INCLUDING ITS COUNSEL) AND THE COMMISSION WITH RESPECT TO THE
REGISTRATION STATEMENT NOT OTHERWISE SET FORTH ABOVE;

 

(XIII)         OTHERWISE USE COMMERCIALLY REASONABLE EFFORTS TO COMPLY WITH ALL
APPLICABLE RULES AND REGULATIONS OF THE COMMISSION, AND MAKE AVAILABLE TO LMINT,
AS SOON AS REASONABLY PRACTICABLE AN EARNINGS STATEMENT THAT SATISFIES THE
PROVISIONS OF SECTION 11(A) OF THE SECURITIES ACT AND RULE 158 THEREUNDER; AND

 

(XIV)        IF THE REGISTRATION STATEMENT CEASES TO BE EFFECTIVE, PROMPTLY
PREPARE AND FILE A NEW REGISTRATION STATEMENT COVERING THE UGC STOCK PREVIOUSLY
COVERED BY THE REGISTRATION STATEMENT AND USE ITS COMMERCIALLY REASONABLE
EFFORTS TO HAVE SUCH NEW REGISTRATION STATEMENT DECLARED EFFECTIVE AS SOON AS
POSSIBLE AND OTHERWISE COMPLY, AS TO SUCH NEW REGISTRATION STATEMENT, WITH THE
OBLIGATIONS HEREUNDER AS IF SUCH NEW REGISTRATION STATEMENT IS THE REGISTRATION
STATEMENT.

 


(B)           LMINT’S OBLIGATIONS.  PROMPTLY FOLLOWING A WRITTEN REQUEST BY UGC,
LMINT WILL DELIVER A WRITTEN NOTICE TO UGC CONTAINING ANY INFORMATION REQUIRED
UNDER THE SECURITIES ACT OR THE REGULATIONS PROMULGATED BY THE COMMISSION AND
REQUESTED BY UGC AND NECESSARY TO ENABLE THE REGISTRATION STATEMENT OR ANY
AMENDMENT OR SUPPLEMENT THERETO TO INCLUDE THE INFORMATION REQUIRED REGARDING
LMINT AND THE INTENDED DISTRIBUTION OF THE UGC STOCK (A “NOTICE AND
QUESTIONNAIRE”).


 


(C)           PERMITTED INTERRUPTION.  NOTWITHSTANDING ANY PROVISION OF THIS
AGREEMENT, UNDER THE CIRCUMSTANCES AND SUBJECT TO THE TERMS AND CONDITIONS
SPECIFIED IN SECTION 3.1(A) OF THE REGISTRATION RIGHTS AGREEMENT, UGC MAY
REQUIRE LMINT TO SUSPEND THE OFFERING OF UGC STOCK PURSUANT TO THE REGISTRATION
STATEMENT PROVIDED THAT THE REGISTRATION STATEMENT HAS BEEN EFFECTIVE FOR AT
LEAST 60 DAYS.

 

14

--------------------------------------------------------------------------------


 

Section 2.6             Registration Expenses.  In connection with any
registration with the Commission pursuant to this Agreement, UGC must pay all
expenses incurred in connection with such registration on the terms and
conditions specified in Section 3.2 of the Registration Rights Agreement.

 

Section 2.7             Indemnification Relating to Registration.  The Parties’
indemnification obligations relating to the matters addressed in Section 2.5
will be governed by the provisions of Article IV of the Registration Rights
Agreement, and not by Sections 7.2 and 7.3 hereof.

 


ARTICLE III
REPRESENTATIONS AND WARRANTIES


 

Section 3.1             LMINT’s Representations and Warranties.  LMINT
represents and warrants to UGC that the statements contained in this Section 3.1
are correct and complete as of the date of this Agreement and will be correct
and complete as of the Exchange Closing Date as though made then:

 


(A)           ORGANIZATION.  IT (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND (II) HAS ALL REQUISITE
LIMITED LIABILITY COMPANY POWER AND AUTHORITY TO OWN, LEASE, AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


 


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE LIMITED LIABILITY
COMPANY POWER AND AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO BE EXECUTED AND DELIVERED BY IT
PURSUANT TO THIS AGREEMENT; AND (II) THE EXECUTION, DELIVERY AND PERFORMANCE BY
IT OF THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS OR WILL
BE A PARTY HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE LIMITED LIABILITY COMPANY
ACTION, AND AT THE EXCHANGE CLOSING, SUBJECT TO THE SATISFACTION OF THE
CONDITIONS SET FORTH IN THIS AGREEMENT, THE PERFORMANCE BY IT OF ITS OBLIGATIONS
UNDER THIS AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS OR WILL
BE A PARTY WILL HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE LIMITED LIABILITY
COMPANY ACTION.


 


(C)           VALIDITY.  THIS AGREEMENT HAS BEEN, AND EACH OF THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT HAS BEEN (OR, IF TO BE
DELIVERED AT THE EXCHANGE CLOSING, WILL BE AT OR PRIOR TO THE EXCHANGE CLOSING)
DULY EXECUTED AND DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY
BY EACH OTHER PARTY HERETO AND THERETO, THIS AGREEMENT CONSTITUTES, AND WHEN
EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT, EACH OTHER TRANSACTION
DOCUMENT TO BE EXECUTED AND DELIVERED BY IT WILL CONSTITUTE, THE LEGAL, VALID,
AND BINDING OBLIGATION OF IT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS THAT HAVE BEEN OBTAINED OR MADE OR, IN THE CASE OF FILINGS
WITH THE COMMISSION, FILINGS THAT WILL BE MADE WHEN REQUIRED, AND EXCEPT FOR
THOSE SET FORTH IN SECTION 3.1(D) OF

 

15

--------------------------------------------------------------------------------


 


ITS DISCLOSURE SCHEDULE (COLLECTIVELY, THE “REQUIRED LMINT CONSENTS”), NO
CONSENT, APPROVAL, OR WAIVER OF, NOTICE TO, OR FILING WITH, ANY OTHER PERSON IS
REQUIRED ON BEHALF OF IT IN CONNECTION WITH THE EXECUTION, DELIVERY, OR
PERFORMANCE BY IT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS TO
BE EXECUTED AND DELIVERED BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.


 


(E)           NO CONFLICTS.  THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT DO NOT,
AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT, (I) VIOLATE OR
CONFLICT WITH ANY PROVISION OF ITS GOVERNING DOCUMENTS; (II) ASSUMING IN RESPECT
OF THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND SUCH OTHER
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY THAT THE REQUIRED LMINT CONSENTS OF GOVERNMENTAL AUTHORITIES
ARE GIVEN, MADE OR OBTAINED, VIOLATE ANY OF THE TERMS, CONDITIONS, OR PROVISIONS
OF ANY LAW IN EFFECT ON THE DATE OF THIS AGREEMENT OR ON THE EXCHANGE CLOSING
DATE OR ANY LICENSE IN EACH CASE TO WHICH IT IS SUBJECT OR BY WHICH IT OR ANY OF
ITS ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS MADE WITH RESPECT TO ANY
LAW OF ANY JURISDICTION IN WHICH IT DOES NOT, DIRECTLY OR THROUGH A SUBSIDIARY,
OWN ASSETS OR ENGAGE IN BUSINESS; (III) ASSUMING IN RESPECT OF THE PERFORMANCE
BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND SUCH OTHER TRANSACTION
DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY THAT THE REQUIRED LMINT CONSENTS ARE GIVEN, MADE AND OBTAINED, RESULT IN
A VIOLATION OR BREACH OF, OR (WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF
TIME OR BOTH) CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION,
CANCELLATION, ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT, OR INCREASED
PAYMENTS) UNDER, OR GIVE RISE TO OR ACCELERATE ANY OBLIGATION (INCLUDING ANY
OBLIGATION TO, OR TO OFFER TO, REPURCHASE, PREPAY, REPAY, OR MAKE INCREASED
PAYMENTS), OR RESULT IN THE LOSS OR MODIFICATION OF ANY BENEFIT UNDER, OR
PURSUANT TO, ANY CONTRACT TO WHICH IT IS A PARTY OR BY WHICH IT OR ANY OF ITS
ASSETS IS BOUND; OR (IV) RESULT IN A LIEN OR RESTRICTION ON THE LIBERTY CHILE
STOCK, OTHER THAN ANY IMPOSED BY OR WITH THE CONSENT OF UGC OR ANY OF ITS
SUBSIDIARIES.


 


(F)            BROKERS’ AND FINDERS’ FEES.  NO BROKER, FINDER, INVESTMENT
BANKER, OR SIMILAR INTERMEDIARY HAS BEEN RETAINED BY, OR IS AUTHORIZED TO ACT ON
BEHALF OF, LMINT, LIBERTY CHILE, ANY OF THEIR RESPECTIVE SUBSIDIARIES OR ANY OF
THEIR RESPECTIVE OFFICERS OR DIRECTORS WHO WILL BE ENTITLED TO ANY FEE OR
COMMISSION IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT
OR UPON CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND
WHICH FEE OR COMMISSION COULD REASONABLY BE EXPECTED TO BE OR BECOME A LIABILITY
OF UGC OR ANY OF ITS CONTROLLED AFFILIATES OR LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES.


 


(G)           INFORMATION.  IT HAS BEEN GIVEN FULL ACCESS TO, AND AMPLE
OPPORTUNITY TO REVIEW, SUCH FINANCIAL AND OTHER INFORMATION RELATED TO UGC AS IT
HAS DEEMED NECESSARY TO MAKE AN INFORMED DECISION TO INVEST IN THE UGC STOCK.


 


(H)           OWNERSHIP OF LIBERTY CHILE STOCK.  FOR ALL PURPOSES OTHER THAN
U.S. FEDERAL INCOME TAX PURPOSES, IT IS THE OWNER OF ALL OF THE SHARES OF
LIBERTY CHILE STOCK, FREE AND

 

16

--------------------------------------------------------------------------------


 


CLEAR OF ALL LIENS AND RESTRICTIONS, EXCEPT TRANSFER RESTRICTIONS IMPOSED BY
APPLICABLE SECURITIES LAWS, RESTRICTIONS ON ALL SHARES OF LIBERTY CHILE STOCK
IMPOSED BY THE ARTICLES OF INCORPORATION OF LIBERTY CHILE AND LIENS AND
RESTRICTIONS IMPOSED BY OR WITH THE CONSENT OF UGC OR ANY OF ITS SUBSIDIARIES. 
THERE ARE NO VOTING TRUSTS, PROXIES, POWERS OF ATTORNEY, OR OTHER AGREEMENTS OR
UNDERSTANDINGS WITH RESPECT TO THE VOTING OF THE LIBERTY CHILE STOCK.  FOR U.S.
FEDERAL INCOME TAX PURPOSES LIBERTY MEDIA INTERNATIONAL, INC., A DELAWARE
CORPORATION WHICH IS THE SOLE MEMBER OF LMINT, IS THE OWNER OF THE LIBERTY CHILE
STOCK.


 


(I)            INTERESTED PARTY TRANSACTIONS.  OTHER THAN TRANSACTIONS REQUIRED
OR PERMITTED BY THIS AGREEMENT, THE VTR/MI TRANSACTION DOCUMENTS OR THE OTHER
TRANSACTION DOCUMENTS, SECTION 3.1(I) OF ITS DISCLOSURE SCHEDULE LISTS ALL
CONTRACTS BETWEEN LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES, ON THE ONE HAND,
AND, ON THE OTHER HAND, (I) LMINT OR ANY OF ITS AFFILIATES OR (II) ANY DIRECTOR,
OFFICER, OR EMPLOYEE OF LMINT OR ANY OF ITS AFFILIATES, IN EACH CASE THAT HAS
NOT YET BEEN FULLY PERFORMED.


 


(J)            LEGAL PROCEEDINGS.  THERE IS NO LEGAL PROCEEDING PENDING OR, TO
LMINT’S KNOWLEDGE THREATENED, AGAINST OR AFFECTING LMINT OR ANY OF ITS
AFFILIATES THAT, IF DETERMINED ADVERSELY TO LMINT OR SUCH AFFILIATE, INSOFAR AS
LMINT CAN REASONABLY FORESEE, IS REASONABLY LIKELY TO HAVE A LIBERTY CHILE
MATERIAL ADVERSE EFFECT OR PROHIBIT OR MAKE ILLEGAL THE EXCHANGE.


 


(K)           INVESTMENT INTENT.  IT UNDERSTANDS THAT THE UGC STOCK HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED UNDER ANY U.S.
STATE SECURITIES LAWS, AND IS BEING OFFERED AND SOLD TO LMINT OR THE LMINT
DESIGNEE IN RELIANCE UPON FEDERAL AND STATE EXEMPTIONS FOR TRANSACTIONS NOT
INVOLVING ANY PUBLIC OFFERING.  IT WILL ACQUIRE THE UGC STOCK SOLELY FOR
INVESTMENT PURPOSES, AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH,
ANY “DISTRIBUTION” THEREOF WITHIN THE MEANING OF THE SECURITIES ACT, EXCEPT FOR
ANY OFFERING REGISTERED UNDER SECTION 2.5 OR PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF SECURITIES LAWS.


 

Section 3.2             UGC’s Representations and Warranties.  UGC represents
and warrants to LMINT that the statements contained in this Section 3.2 are
correct and complete as of the date of this Agreement and will be correct and
complete as of the Exchange Closing Date as though made then:

 


(A)           ORGANIZATION.  IT (I) IS DULY ORGANIZED, VALIDLY EXISTING, AND IN
GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE AND (II) HAS ALL REQUISITE
CORPORATE POWER AND AUTHORITY TO OWN, LEASE, AND OPERATE ITS PROPERTIES AND TO
CARRY ON ITS BUSINESS AS NOW BEING CONDUCTED.


 


(B)           POWER AND AUTHORITY.  (I) IT HAS ALL REQUISITE CORPORATE POWER AND
AUTHORITY TO ENTER INTO AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT AND
EACH OTHER TRANSACTION DOCUMENT TO BE EXECUTED AND DELIVERED BY IT PURSUANT TO
THIS AGREEMENT; AND (II) THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS
AGREEMENT AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE A PARTY
HAVE BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION (INCLUDING APPROVAL
BY THE RELATED PARTY TRANSACTIONS COMMITTEE), AND AT

 

17

--------------------------------------------------------------------------------


 


THE EXCHANGE CLOSING, SUBJECT TO THE SATISFACTION OF THE CONDITIONS SET FORTH IN
THIS AGREEMENT, THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT
AND EACH OTHER TRANSACTION DOCUMENT TO WHICH IT IS OR WILL BE A PARTY WILL HAVE
BEEN DULY AUTHORIZED BY ALL REQUISITE CORPORATE ACTION.


 


(C)           VALIDITY.  THIS AGREEMENT HAS BEEN, AND EACH OF THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT HAS BEEN (OR, IF TO BE
DELIVERED AT THE EXCHANGE CLOSING, WILL BE AT OR PRIOR TO THE EXCHANGE CLOSING)
DULY EXECUTED AND DELIVERED BY IT, AND ASSUMING THE DUE EXECUTION AND DELIVERY
BY EACH OTHER PARTY HERETO AND THERETO, THIS AGREEMENT CONSTITUTES, AND WHEN
EXECUTED AND DELIVERED BY IT PURSUANT TO THIS AGREEMENT, EACH OTHER TRANSACTION
DOCUMENT TO BE EXECUTED AND DELIVERED BY IT WILL CONSTITUTE, THE LEGAL, VALID,
AND BINDING OBLIGATION OF IT, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT
AS SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY.


 


(D)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS THAT HAVE BEEN OBTAINED OR MADE, NOTICES AND FILINGS TO BE
MADE WITH, AND CONSENTS, APPROVALS AND WAIVERS TO BE OBTAINED FROM, THE
COMMISSION IN CONNECTION WITH THE PROVISIONS OF SECTION 2.5 THAT WILL BE MADE OR
OBTAINED WHEN REQUIRED (THE “REQUIRED UGC CONSENTS”), NO CONSENT, APPROVAL, OR
WAIVER OF, NOTICE TO, OR FILING WITH, ANY OTHER PERSON IS REQUIRED ON BEHALF OF
IT IN CONNECTION WITH THE EXECUTION, DELIVERY, OR PERFORMANCE BY IT OF THIS
AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED
BY IT, OR THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY.


 


(E)           NO CONFLICTS.  THE EXECUTION AND DELIVERY BY IT OF THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT DO NOT,
AND THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT AND THE CONSUMMATION OF
THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT, (I) VIOLATE OR
CONFLICT WITH ANY PROVISION OF ITS GOVERNING DOCUMENTS; (II) ASSUMING IN RESPECT
OF THE PERFORMANCE BY IT OF ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER
TRANSACTION DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY THAT THE REQUIRED UGC CONSENTS OF GOVERNMENTAL AUTHORITIES
ARE GIVEN, MADE AND OBTAINED, VIOLATE ANY OF THE TERMS, CONDITIONS, OR
PROVISIONS OF ANY LAW IN EFFECT ON THE DATE OF THIS AGREEMENT OR LICENSE IN EACH
CASE TO WHICH IT IS SUBJECT OR BY WHICH IT OR ANY OF ITS ASSETS IS BOUND, EXCEPT
THAT NO REPRESENTATION IS MADE WITH RESPECT TO ANY LAW OF ANY JURISDICTION IN
WHICH IT DOES NOT, DIRECTLY OR THROUGH A SUBSIDIARY, OWN ASSETS OR ENGAGE IN
BUSINESS; OR (III) ASSUMING IN RESPECT OF THE PERFORMANCE BY IT OF ITS
OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY THAT THE
REQUIRED UGC CONSENTS ARE GIVEN, MADE AND OBTAINED, RESULT IN A VIOLATION OR
BREACH OF, OR (WITH OR WITHOUT THE GIVING OF NOTICE OR LAPSE OF TIME OR BOTH)
CONSTITUTE A DEFAULT (OR GIVE RISE TO ANY RIGHT OF TERMINATION, CANCELLATION,
ACCELERATION, REPURCHASE, PREPAYMENT, REPAYMENT, OR INCREASED PAYMENTS) UNDER,
OR GIVE RISE TO OR ACCELERATE ANY MATERIAL OBLIGATION (INCLUDING ANY OBLIGATION
TO, OR OFFER TO, REPURCHASE, PREPAY, REPAY, OR MAKE INCREASED PAYMENTS), OR
RESULT IN THE LOSS OR MODIFICATION OF ANY

 

18

--------------------------------------------------------------------------------


 


MATERIAL BENEFIT UNDER, OR PURSUANT TO, ANY CONTRACT TO WHICH IT IS A PARTY OR
BY WHICH IT OR ANY OF ITS ASSETS IS BOUND; OR (IV) RESULT IN A LIEN OR
RESTRICTION ON THE UGC STOCK, OTHER THAN ANY IMPOSED BY OR WITH THE CONSENT OF
LMINT OR ANY OF ITS AFFILIATES.


 


(F)            BROKERS’ AND FINDERS’ FEES.  NO BROKER, FINDER, INVESTMENT
BANKER, OR SIMILAR INTERMEDIARY HAS BEEN RETAINED BY, OR IS AUTHORIZED TO ACT ON
BEHALF OF, UGC, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR RESPECTIVE OFFICERS OR
DIRECTORS WHO WILL BE ENTITLED TO ANY FEE OR COMMISSION IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR UPON CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND WHICH FEE OR COMMISSION COULD
REASONABLY BE EXPECTED TO BE OR BECOME A LIABILITY OF LMINT OR ANY OF ITS
AFFILIATES.


 


(G)           INFORMATION.  IT HAS BEEN GIVEN FULL ACCESS TO, AND AMPLE
OPPORTUNITY TO REVIEW, SUCH FINANCIAL AND OTHER INFORMATION AS IT HAS DEEMED
NECESSARY TO MAKE AN INFORMED DECISION TO INVEST IN THE LIBERTY CHILE STOCK.


 


(H)           INVESTMENT INTENT.  IT UNDERSTANDS THAT THE LIBERTY CHILE STOCK
HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR REGISTERED OR QUALIFIED
UNDER ANY U.S. STATE SECURITIES LAWS, AND IS BEING OFFERED AND SOLD IN RELIANCE
UPON FEDERAL AND STATE EXEMPTIONS FOR TRANSACTIONS NOT INVOLVING ANY PUBLIC
OFFERING.  IT WILL ACQUIRE THE LIBERTY CHILE STOCK SOLELY FOR ITS OWN ACCOUNT
FOR INVESTMENT PURPOSES, AND NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION
WITH, ANY “DISTRIBUTION” THEREOF WITHIN THE MEANING OF THE SECURITIES ACT.


 

(i)            UGC Stock.  When issued to LMINT at the Exchange Closing against
receipt of the consideration therefor in accordance with this Agreement, the UGC
Stock will be duly authorized, validly issued, fully paid and nonassessable, and
will be free and clear of all Liens and Restrictions, except (i) Restrictions on
transfer imposed by applicable securities Laws, (ii) Restrictions imposed by the
Registration Rights Agreement, if any, (iii) Restrictions imposed on all shares
of UGC Class A Stock by the certificate of incorporation of UGC and (iv) any
Liens or Restrictions imposed by or with the consent of LMINT or any of its
Affiliates.

 

(j)            Legal Proceedings.  There is no Legal Proceeding pending, or to
UGC’s knowledge threatened, against or affecting UGC or any of its Subsidiaries
that, if determined adversely to UGC or such Subsidiary, insofar as UGC can
reasonably foresee, is reasonably likely to have a UGC Material Adverse Effect
or prohibit or make illegal the Exchange.

 


(K)           DISCLOSURE.  SINCE DECEMBER 31, 2004 UGC HAS FILED, AND AT ALL
TIMES PRIOR TO THE EARLIER OF THE EXCHANGE CLOSING AND THE CONSUMMATION OF THE
MERGERS CONTEMPLATED BY THE MERGER AGREEMENT WILL FILE, WITH THE COMMISSION ALL
REPORTS, REGISTRATION STATEMENTS, PROXY STATEMENTS AND OTHER DOCUMENTS,
INCLUDING EXHIBITS AND IN EACH CASE TOGETHER WITH ALL AMENDMENTS THERETO,
REQUIRED TO BE FILED BY IT WITH THE COMMISSION (ALL SUCH REPORTS, REGISTRATION
STATEMENTS, PROXY STATEMENTS AND OTHER DOCUMENTS, INCLUDING EXHIBITS AND IN EACH
CASE TOGETHER WITH ALL AMENDMENTS THERETO, THE “UGC COMMISSION FILINGS”).  NONE
OF THE UGC COMMISSION FILINGS CONTAINED OR WILL CONTAIN, AS OF THEIR RESPECTIVE
DATES, ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED OR WILL OMIT TO STATE
A

 

19

--------------------------------------------------------------------------------


 


MATERIAL FACT REQUIRED TO BE STATED THEREIN OR NECESSARY TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE OR WILL BE
MADE, NOT MISLEADING.


 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES
REGARDING LIBERTY CHILE AND ITS SUBSIDIARIES


 

Assuming the consummation of the transactions contemplated by the VTR/MI
Transaction Documents (other than the payment of the DPPOs), including the
termination and liquidation of Cordillera Comunicaciones Holding Limitada and
Cordillera Comunicaciones Limitada and the sale by Uno of its interests in
Metrópolis and Proser and the credit underlying the Metrópolis/Uno Shareholder
Debt to VTR, in accordance with the terms thereof, LMINT represents and warrants
to UGC that the statements contained in this Article IV are correct and complete
as of the date of this Agreement and will be correct and complete as of the
Exchange Closing Date as though made then.

 

Section 4.1             Organization, Good Standing, and Authority.  Each of
Liberty Chile and its Subsidiaries (a) is a corporation or Chilean sociedad de
responsabilidad limitada duly organized, validly existing, and in good standing
under the Laws of its jurisdiction of organization, (b) has all requisite
corporate or similar entity power and authority to own, lease, and operate its
properties and to carry on its business as now being conducted, and (c) is duly
qualified or licensed and in good standing to do business in each jurisdiction
in which the property owned, leased or operated by it or the nature of the
business conducted by it makes such qualification necessary, except where the
failure to be so qualified or licensed and in good standing has not had and is
not reasonably likely to have a Liberty Chile Material Adverse Effect.

 

Section 4.2             Capitalization.  The total authorized capital stock of
Liberty Chile consists solely of 10,000 shares of common stock, par value $1.00
per share, of which 1,000 shares are issued and outstanding.  All of such issued
and outstanding shares are duly authorized, validly issued, fully paid, and
nonassessable.  Other than this Agreement, there are no other issued or
outstanding shares of capital stock, subscriptions, options, warrants, puts,
calls, trusts (voting or otherwise), rights, exchangeable or convertible
securities, or other commitments or agreements of any nature relating to the
capital stock or other securities or ownership interests of Liberty Chile or
obligating Liberty Chile, at any time or upon the happening of any event, to
issue, transfer, deliver, sell, repurchase, redeem, or otherwise acquire, or
cause to be issued, transferred, delivered, sold, repurchased, redeemed, or
otherwise acquired, any of its capital stock, other securities, or ownership
interests or any phantom shares, phantom equity interests, or stock or equity
appreciation rights, or other ownership interests of Liberty Chile or obligating
Liberty Chile to grant, extend, or enter into any such subscription, option,
warrant, put, call, trust, right, exchangeable or convertible security,
commitment, or agreement.

 

Section 4.3             Consents; No Conflicts.

 


(A)           CONSENTS.  EXCEPT FOR ANY REQUIRED NOTICES, FILINGS, CONSENTS,
APPROVALS, OR WAIVERS THAT HAVE BEEN OBTAINED OR MADE AND THOSE SET FORTH IN
SECTION 4.3(A) OF THE LMINT DISCLOSURE SCHEDULE, NO CONSENT, APPROVAL, OR WAIVER
OF, NOTICE TO, OR FILING WITH,

 

20

--------------------------------------------------------------------------------


 


ANY OTHER PERSON IS REQUIRED ON BEHALF OF LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE TRANSACTION DOCUMENTS.


 


(B)           NO CONFLICTS.  THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS TO BE EXECUTED AND DELIVERED BY IT DO NOT, AND
THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY WILL NOT,
(I) VIOLATE OR CONFLICT WITH ANY PROVISION OF THE GOVERNING DOCUMENTS OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES; (II) ASSUMING IN RESPECT OF THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER TRANSACTION
DOCUMENTS THAT THE CONSENTS, APPROVALS, FILINGS AND NOTICES TO AND OF
GOVERNMENTAL AUTHORITIES SET FORTH IN SECTION 4.3(A) OF THE LMINT DISCLOSURE
SCHEDULE ARE GIVEN, MADE AND OBTAINED, VIOLATE ANY OF THE TERMS, CONDITIONS, OR
PROVISIONS OF ANY LAW IN EFFECT ON THE DATE OF THIS AGREEMENT OR ON THE EXCHANGE
CLOSING DATE OR ANY LICENSE IN EACH CASE TO WHICH LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES IS SUBJECT OR BY WHICH LIBERTY CHILE, ANY OF ITS SUBSIDIARIES, OR
ANY OF THEIR RESPECTIVE ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS MADE
WITH RESPECT TO ANY LAW OF ANY JURISDICTION IN WHICH LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES DOES NOT OWN ASSETS OR ENGAGE IN BUSINESS, (III) ASSUMING IN
RESPECT OF THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
AND THE OTHER TRANSACTION DOCUMENTS THAT THE CONSENTS, APPROVALS, FILINGS AND
NOTICES SET FORTH IN SECTION 4.3(A) OF THE LMINT DISCLOSURE SCHEDULE ARE GIVEN,
MADE OR OBTAINED, RESULT IN A VIOLATION OR BREACH OF, OR (WITH OR WITHOUT THE
GIVING OF NOTICE OR LAPSE OF TIME OR BOTH) CONSTITUTE A DEFAULT (OR GIVE RISE TO
ANY RIGHT OF TERMINATION, CANCELLATION, ACCELERATION, REPURCHASE, PREPAYMENT,
REPAYMENT, OR INCREASED PAYMENTS) UNDER, OR GIVE RISE TO OR ACCELERATE ANY
OBLIGATION (INCLUDING ANY OBLIGATION TO, OR OFFER TO, REPURCHASE, PREPAY, REPAY,
OR MAKE INCREASED PAYMENTS), OR RESULT IN THE LOSS OR MODIFICATION OF ANY
BENEFIT UNDER, OR PURSUANT TO, ANY CONTRACT TO WHICH LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES IS A PARTY OR BY WHICH LIBERTY CHILE, ANY OF ITS SUBSIDIARIES, OR
ANY OF THEIR RESPECTIVE ASSETS IS BOUND, EXCEPT THAT NO REPRESENTATION IS MADE
UNDER THIS SECTION 4.3(B) WITH RESPECT TO THE VTR/MI TRANSACTION DOCUMENTS, OR
(IV) RESULT IN ANY LIEN OR RESTRICTION ON ANY OF THE ASSETS OF LIBERTY CHILE OR
ANY OF ITS SUBSIDIARIES, OTHER THAN LIENS AND RESTRICTIONS IMPOSED BY OR WITH
THE CONSENT OF UGC OR ANY OF ITS SUBSIDIARIES.


 

Section 4.4             Subsidiaries.

 


(A)           LIBERTY CHILE DOES NOT OWN, DIRECTLY OR INDIRECTLY, ANY EQUITY
INVESTMENT ACCOUNTED FOR BY THE EQUITY METHOD.  SECTION 4.4(A) OF THE LMINT
DISCLOSURE SCHEDULE SETS FORTH: (I) THE NAME AND JURISDICTION OF ORGANIZATION OF
EACH DIRECT AND INDIRECT SUBSIDIARY OF LIBERTY CHILE, (II) THE PERCENTAGE OR
NUMBER AND KIND OF EQUITY INTERESTS OR SECURITIES THAT ARE AUTHORIZED, AND THE
PERCENTAGE OR NUMBER AND KIND OF EQUITY INTERESTS OR SECURITIES THAT ARE ISSUED
AND OUTSTANDING, INCLUDING INTERESTS OR SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE OR EXERCISABLE FOR ANY EQUITY INTEREST OR SECURITY, IN EACH
SUBSIDIARY OWNED DIRECTLY OR INDIRECTLY BY LIBERTY CHILE (EACH A “LIBERTY CHILE
INVESTMENT”), AND (III) ALL CONTRACTS (OTHER THAN THE VTR/MI TRANSACTION
DOCUMENTS AND THE TRANSACTION DOCUMENTS) TO WHICH LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES ARE PARTIES EVIDENCING SUCH EQUITY INTERESTS OR SECURITIES,
PURSUANT TO WHICH SUCH INTERESTS OR SECURITIES ARE HELD, EVIDENCING RESTRICTIONS
AFFECTING SUCH INTERESTS OR SECURITIES OR ENTERED INTO IN CONNECTION WITH THE
ACQUISITION OF SUCH INTERESTS OR SECURITIES (UNLESS ALL LIABILITIES,
OBLIGATIONS, AND

 

21

--------------------------------------------------------------------------------


 


COMMITMENTS THEREUNDER HAVE BEEN PERFORMED IN FULL AND THERE ARE NO REMAINING
LIABILITIES, OBLIGATIONS, OR COMMITMENTS (ACTUAL, CONTINGENT, OR OTHERWISE)
THEREUNDER), EACH AS OF THE DATE OF THIS AGREEMENT (THE “LIBERTY CHILE
INVESTMENT AGREEMENTS”).


 


(B)           ALL EQUITY INTERESTS AND SECURITIES IN SUBSIDIARIES OF LIBERTY
CHILE ARE DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID, AND NONASSESSABLE. 
LIBERTY CHILE OR THE APPLICABLE SUBSIDIARY THEREOF HAS GOOD AND VALID OWNERSHIP
TO THE LIBERTY CHILE INVESTMENTS, FREE AND CLEAR OF ALL LIENS (OTHER THAN
PERMITTED LIENS) AND RESTRICTIONS, OTHER THAN ANY IMPOSED BY OR WITH THE CONSENT
OF UGC OR ITS SUBSIDIARIES OR BY THE GOVERNING DOCUMENTS OF THE ENTITY IN WHICH
THE LIBERTY CHILE INVESTMENTS ARE HELD AND RESTRICTIONS ON TRANSFER IMPOSED BY
APPLICABLE SECURITIES LAWS.  EXCEPT AS SET FORTH IN SECTION 4.4(B) OF THE LMINT
DISCLOSURE SCHEDULE, THERE ARE NO OTHER ISSUED OR OUTSTANDING EQUITY INTERESTS
OR SECURITIES OF ANY SUBSIDIARY OF LIBERTY CHILE, SUBSCRIPTIONS, OPTIONS,
WARRANTS, PUTS, CALLS, TRUSTS (VOTING OR OTHERWISE), RIGHTS, EXCHANGEABLE OR
CONVERTIBLE SECURITIES, OR OTHER COMMITMENTS OR AGREEMENTS OF ANY NATURE
RELATING TO THE CAPITAL STOCK OR OTHER SECURITIES OR OWNERSHIP INTERESTS OF ANY
SUCH SUBSIDIARY OR OBLIGATING ANY SUCH SUBSIDIARY, AT ANY TIME OR UPON THE
HAPPENING OF ANY EVENT, TO ISSUE, TRANSFER, DELIVER, SELL, REPURCHASE, REDEEM,
OR OTHERWISE ACQUIRE, OR CAUSE TO BE ISSUED, TRANSFERRED, DELIVERED, SOLD,
REPURCHASED, REDEEMED, OR OTHERWISE ACQUIRED, ANY CAPITAL STOCK OR OTHER
SECURITIES OR OWNERSHIP INTERESTS OF ANY SUCH SUBSIDIARY, OR ANY PHANTOM SHARES,
PHANTOM EQUITY INTERESTS, OR STOCK OR EQUITY APPRECIATION RIGHTS, OR OTHER
OWNERSHIP INTERESTS OF ANY SUCH SUBSIDIARY OR OBLIGATING ANY SUCH SUBSIDIARY TO
GRANT, EXTEND, OR ENTER INTO ANY SUCH SUBSCRIPTION, OPTION, WARRANT, PUT, CALL,
TRUST, RIGHT, EXCHANGEABLE OR CONVERTIBLE SECURITY, COMMITMENT, OR AGREEMENT. 
EXCEPT AS SET FORTH IN SECTION 4.4(B) OF THE LMINT DISCLOSURE SCHEDULE, NEITHER
LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES OWNS OR HAS ANY RIGHT TO ACQUIRE,
DIRECTLY OR INDIRECTLY, ANY OUTSTANDING CAPITAL STOCK OF, OR OTHER EQUITY
INTERESTS OR SECURITIES IN, ANY ENTITY, OTHER THAN SECURITIES CREATED OR
EVIDENCED BY THE VTR/MI TRANSACTION DOCUMENTS.


 


(C)           TRUE, CORRECT, AND COMPLETE COPIES OF THE LIBERTY CHILE INVESTMENT
AGREEMENTS HAVE BEEN PROVIDED TO UGC.  ASSUMING THE DUE EXECUTION AND DELIVERY
BY EACH OF THE OTHER PARTIES THERETO, THE LIBERTY CHILE INVESTMENT AGREEMENTS
CONSTITUTE LEGAL, VALID, AND BINDING OBLIGATIONS OF LIBERTY CHILE OR THE
APPLICABLE SUBSIDIARY THAT IS A PARTY TO SUCH LIBERTY CHILE INVESTMENT
AGREEMENT.  THERE IS NO LEGAL PROCEEDING PENDING, OR TO LMINT’S KNOWLEDGE,
THREATENED IN WRITING RELATING TO ANY OF SUCH LIBERTY CHILE INVESTMENTS OR
LIBERTY CHILE INVESTMENT AGREEMENTS.


 


(D)           EACH SUBSIDIARY OF LIBERTY CHILE (I) IS DULY ORGANIZED, VALIDLY
EXISTING, AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
ORGANIZATION, (II) HAS ALL REQUISITE POWER AND AUTHORITY TO OWN, LEASE, AND
OPERATE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS AS IT IS NOW BEING
CONDUCTED, AND (III) IS DULY QUALIFIED TO DO BUSINESS AND IS IN GOOD STANDING IN
EACH JURISDICTION IN WHICH THE PROPERTIES OWNED, LEASED, OR OPERATED BY IT, OR
THE NATURE OF ITS ACTIVITIES MAKE SUCH QUALIFICATION NECESSARY, EXCEPT WHERE THE
FAILURE TO BE SO QUALIFIED OR LICENSED AND IN GOOD STANDING HAS NOT HAD AND IS
NOT REASONABLY LIKELY TO HAVE A LIBERTY CHILE MATERIAL ADVERSE EFFECT.

 

22

--------------------------------------------------------------------------------


 

Section 4.5             Condition; No Undisclosed Liabilities.

 


(A)           EXCEPT AS PERMITTED OR REQUIRED BY THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE VTR/MI TRANSACTION DOCUMENTS, SINCE THE CLOSING OF
THE VTR/MI TRANSACTION:


 

(I)            NO EVENT HAS OCCURRED AND NO CONDITION EXISTS THAT, INDIVIDUALLY
OR TOGETHER WITH OTHER EVENTS AND CONDITIONS, HAS HAD OR, INSOFAR AS LMINT CAN
REASONABLY FORESEE, IS REASONABLY LIKELY TO HAVE, A LIBERTY CHILE MATERIAL
ADVERSE EFFECT;

 

(II)           OTHER THAN HOLDING THE LIBERTY CHILE INVESTMENTS AND ENGAGING IN
THE TRANSACTIONS CONTEMPLATED BY THE TRANSACTION DOCUMENTS AND THE VTR/MI
TRANSACTION DOCUMENTS, NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS
CONDUCTED ANY BUSINESS;

 

(III)          NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS MADE ANY
CAPITAL EXPENDITURES;

 

(IV)          NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS
(A) DECLARED, APPROVED, ACCRUED, SET ASIDE, OR PAID ANY DIVIDEND OR MADE ANY
OTHER DISTRIBUTION IN RESPECT OF ANY SHARES OF CAPITAL STOCK OR OTHER
SECURITIES, OR (B) REPURCHASED, REDEEMED, OR OTHERWISE REACQUIRED ANY SHARES OF
ITS CAPITAL STOCK OR OTHER SECURITIES; AND

 

(V)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS AGREED OR
COMMITTED (IN WRITING OR OTHERWISE) TO TAKE ANY OF THE ACTIONS REFERRED TO IN
CLAUSES (II) THROUGH (IV) ABOVE.

 


(B)           EXCEPT FOR LIABILITIES AND OBLIGATIONS UNDER THE VTR/MI
TRANSACTION DOCUMENTS AND THE CONTRACTS LISTED IN SECTION 4.8(A) OF THE LMINT
DISCLOSURE SCHEDULE TO THE EXTENT THAT THE EXISTENCE OF SUCH LIABILITIES IS
REASONABLY ASCERTAINABLE SOLELY BY REFERENCE TO SUCH CONTRACTS, NEITHER LIBERTY
CHILE NOR ANY OF ITS SUBSIDIARIES HAS ANY LIABILITY (WHETHER KNOWN OR UNKNOWN,
WHETHER ASSERTED OR UNASSERTED, WHETHER ABSOLUTE OR CONTINGENT, WHETHER ACCRUED
OR UNACCRUED, WHETHER LIQUIDATED OR UNLIQUIDATED, AND WHETHER DUE OR TO BECOME
DUE, EXCEPT FOR LIABILITIES FOR TAXES THAT ARE NOT YET DUE AND PAYABLE).


 

Section 4.6             Real Property.  Neither Liberty Chile nor any of its
Subsidiaries owns or leases any real property or any interest in any real
property, except for the interests in real property distributed to Uno in
connection with the termination and liquidation of Cordillera Comunicaciones
Limitada and Cordillera Comunicaciones Holding Limitada, as to which no
representation is made.

 

Section 4.7             Assets.  (i) Except for their respective interests in
the Liberty Chile Investments and their respective rights under the Liberty
Chile Investment Agreements, the

 

23

--------------------------------------------------------------------------------


 

VTR/MI Transaction Documents, the Contracts disclosed in Section 4.8(a) of the
LMINT Disclosure Schedule and the real property interests referred to in
Section 4.6, as to which no representation is made, neither Liberty Chile nor
any of its Subsidiaries owns or uses any assets of any kind, and (ii) all assets
owned or used by Liberty Chile or any of its Subsidiaries are free and clear of
all Liens (other than Permitted Liens) and Restrictions, other than Liens and
Restrictions imposed by or with the consent of UGC or any of its Subsidiaries.

 

Section 4.8             Contracts.

 


(A)           EXCEPT FOR THIS AGREEMENT AND THE VTR/MI TRANSACTION DOCUMENTS AND
AS DISCLOSED IN SECTION 4.8(A) OF THE LMINT DISCLOSURE SCHEDULE, THERE IS NO
CONTRACT OR JUDGMENT TO WHICH LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES IS A
PARTY OR BY WHICH ANY OF THEM OR ANY OF THEIR RESPECTIVE ASSETS IS BOUND OR
SUBJECT.


 


(B)           (I) EXCEPT FOR THE VTR/MI TRANSACTION DOCUMENTS, AS TO WHICH NO
REPRESENTATION IS MADE, ALL CONTRACTS LISTED IN SECTION 3.1(I),
SECTION 4.8(A) AND SECTION 4.10(A) OF THE LMINT DISCLOSURE SCHEDULE ARE VALID,
BINDING, AND IN FULL FORCE AND EFFECT AND ARE ENFORCEABLE BY LIBERTY CHILE OR
ITS APPLICABLE SUBSIDIARY IN ACCORDANCE WITH THEIR RESPECTIVE TERMS, EXCEPT AS
SUCH ENFORCEABILITY MAY BE AFFECTED BY APPLICABLE BANKRUPTCY, REORGANIZATION,
INSOLVENCY, MORATORIUM, OR SIMILAR LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY;
(II) NEITHER UNO NOR ANY OF ITS AFFILIATES HAS TAKEN ANY ACTION THAT, TO LMINT’S
KNOWLEDGE, WOULD CAUSE THE EQUITY DPP OBLIGATION, SECTION 2.5 OR 2.6 OF THE
PURCHASE AND CONTRIBUTION AGREEMENT OR THE CCC WAIVER AND RELEASE TO BE
UNENFORCEABLE; (III) LIBERTY CHILE OR ITS APPLICABLE SUBSIDIARY HAS PERFORMED
ALL MATERIAL OBLIGATIONS REQUIRED TO BE PERFORMED BY IT TO DATE UNDER SUCH
CONTRACTS, AND IS NOT (WITH OR WITHOUT THE LAPSE OF TIME OR THE GIVING OF
NOTICE, OR BOTH) IN BREACH OR DEFAULT IN ANY RESPECT THEREUNDER AND, TO THE
KNOWLEDGE OF LMINT, NO OTHER PARTY TO ANY SUCH CONTRACT IS (WITH OR WITHOUT THE
LAPSE OF TIME OR THE GIVING OF NOTICE, OR BOTH) IN BREACH OR DEFAULT THEREUNDER;
AND (IV) NEITHER LMINT NOR LIBERTY CHILE HAS RECEIVED ANY NOTICE OF THE
INTENTION OF ANY PARTY TO TERMINATE ANY SUCH CONTRACT.


 


(C)           TRUE, CORRECT, AND COMPLETE COPIES OF ALL CONTRACTS, INCLUDING A
WRITTEN SUMMARY SETTING FORTH THE MATERIAL TERMS AND CONDITIONS OF EACH ORAL
CONTRACT, LISTED IN SECTION 4.8(A) OF THE LMINT DISCLOSURE SCHEDULE HAVE BEEN
PROVIDED TO UGC.

 

Section 4.9             Employee Benefit Plans.

 


(A)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS EVER HAD ANY
DIRECT OR CONTINGENT LIABILITY WITH RESPECT TO ANY COMPENSATION, BONUS, PENSION,
PROFIT SHARING, DEFERRED COMPENSATION, STOCK OWNERSHIP, STOCK PURCHASE, STOCK
OPTION, PHANTOM STOCK, RETIREMENT, EMPLOYMENT, CHANGE-IN-CONTROL, WELFARE,
COLLECTIVE BARGAINING, SEVERANCE, DISABILITY, DEATH BENEFIT, HOSPITALIZATION, OR
MEDICAL PLAN, PROGRAM, POLICY, OR ARRANGEMENT MAINTAINED OR CONTRIBUTED TO (OR
REQUIRED TO BE CONTRIBUTED TO) FOR THE BENEFIT OF ANY CURRENT OR FORMER OFFICER
OR DIRECTOR OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES.


 


(B)           (I) THERE ARE NO PENDING OR, TO THE KNOWLEDGE OF LMINT, THREATENED
INVESTIGATIONS, CLAIMS, OR LAWSUITS IN RESPECT OF ANY OF THE ITEMS LISTED IN
SECTION 4.9(A);

 

24

--------------------------------------------------------------------------------


 


AND (II) NO CURRENT OR FORMER OFFICER OR DIRECTOR OF LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES WILL BECOME ENTITLED TO ANY PAYMENT, BENEFIT, OR RIGHT, OR ANY
INCREASED AND/OR ACCELERATED PAYMENT, BENEFIT, OR RIGHT, AS A RESULT OF THE
EXECUTION OF THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.


 

Section 4.10           Employees.

 


(A)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS EVER HAD ANY
EMPLOYEES.  SECTION 4.10(A) OF THE LMINT DISCLOSURE SCHEDULE CONTAINS (I) A
TRUE, CORRECT, AND COMPLETE LIST OF ALL CONTRACTS OF LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES WITH ANY CURRENT OFFICER, DIRECTOR, OR CONSULTANT OF LIBERTY CHILE
OR ANY OF ITS SUBSIDIARIES (AND TRUE, CORRECT, AND COMPLETE COPIES OF ALL SUCH
CONTRACTS HAVE BEEN DELIVERED TO UGC), AND (II) A TRUE, CORRECT, AND COMPLETE
LIST OF ALL CONTRACTS OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES WITH ANY
FORMER OFFICER, DIRECTOR OR CONSULTANT THAT WAS IN EFFECT AT ANY TIME WITHIN THE
TWO YEAR PERIOD IMMEDIATELY PRECEDING THE DATE OF THIS AGREEMENT AND HAS NOT
BEEN FULLY PERFORMED (AND TRUE, CORRECT, AND COMPLETE COPIES OF ALL SUCH
CONTRACTS HAVE BEEN DELIVERED TO UGC).


 


(B)           NEITHER UGC NOR LIBERTY CHILE OR ANY OF THEIR RESPECTIVE
SUBSIDIARIES WILL BE REQUIRED TO RETAIN ANY PERSON AS A CONSULTANT OF LIBERTY
CHILE OR THE APPLICABLE SUBSIDIARY FROM AND AFTER THE EXCHANGE CLOSING AS A
RESULT OF ANY CONTRACT ENTERED INTO OR COMMITMENT MADE BY LIBERTY CHILE OR ANY
OF ITS SUBSIDIARIES.


 


(C)           (I) THERE ARE, AND SINCE THE FORMATION OF LIBERTY CHILE OR ITS
APPLICABLE SUBSIDIARIES HAVE BEEN, NO COMPLAINTS OR GRIEVANCES THAT HAVE BEEN
FORMALLY FILED WITH LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR ANY GOVERNMENTAL
AUTHORITY BY ANY CONSULTANT OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR
FORMER CONSULTANT OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES WHICH ARE
UNSETTLED OR UNRESOLVED; AND (II) TO THE KNOWLEDGE OF LMINT, NO FACTS OR
CIRCUMSTANCES EXIST THAT WOULD REASONABLY BE EXPECTED TO RESULT IN A CLAIM BY
ANY GOVERNMENTAL AUTHORITY AGAINST LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR
ANY DIRECTOR OR OFFICER OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES IN THEIR
CAPACITY AS A DIRECTOR OR OFFICER.


 

Section 4.11           Legal Compliance.  Liberty Chile and its Subsidiaries
(a) are in compliance with, and since their respective dates of organization
have complied with, the terms of their respective Licenses and all applicable
Laws, and (b) no Legal Proceeding, claim, demand, or notice has been filed or
commenced against Liberty Chile or any of its Subsidiaries alleging any failure
to so comply.  Without limiting the generality of the preceding sentence,
neither Liberty Chile, nor any of its Subsidiaries, nor any of their respective
directors, officers, or agents, has made, offered to make, or directed others to
make or offer or make, any payment, or has given, offered to give, or directed
others to give or offer or give, anything of value, directly or indirectly, to
any official or representative of any Governmental Authority or political party
or political campaign, for the purpose of influencing a decision to secure or
maintain business for any Person.

 

25

--------------------------------------------------------------------------------


 

Section 4.12           Taxes.

 


(A)           ALL TAX RETURNS REQUIRED TO BE FILED BY OR ON BEHALF OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES HAVE BEEN DULY FILED ON A TIMELY BASIS AND SUCH
TAX RETURNS (INCLUDING ALL ATTACHED STATEMENTS AND SCHEDULES) ARE TRUE, CORRECT,
AND COMPLETE.  ALL TAXES SHOWN TO BE PAYABLE ON SUCH TAX RETURNS OR ON
SUBSEQUENT ASSESSMENTS WITH RESPECT THERETO HAVE BEEN PAID IN FULL ON A TIMELY
BASIS, AND NO OTHER TAXES ARE PAYABLE BY LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO ITEMS OR PERIODS COVERED BY SUCH TAX RETURNS
(WHETHER OR NOT SHOWN ON OR REPORTABLE ON SUCH TAX RETURNS) OR WITH RESPECT TO
ANY PRE-CLOSING PERIOD.  NO CLAIM HAS BEEN MADE OR THREATENED BY ANY
JURISDICTION WHERE LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES DOES NOT FILE
RETURNS THAT LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES IS OR MAY BE SUBJECT TO
TAXES IN THAT JURISDICTION AND THERE IS NO MERITORIOUS BASIS FOR SUCH A CLAIM.


 


(B)           LIBERTY CHILE AND EACH OF ITS SUBSIDIARIES HAVE WITHHELD AND PAID
OVER ALL TAXES REQUIRED TO HAVE BEEN WITHHELD AND PAID OVER (INCLUDING ANY
ESTIMATED TAXES), AND HAVE COMPLIED WITH ALL INFORMATION REPORTING AND BACKUP
WITHHOLDING REQUIREMENTS, INCLUDING MAINTENANCE OF REQUIRED RECORDS WITH RESPECT
THERETO, IN CONNECTION WITH AMOUNTS PAID OR OWING TO ANY CREDITOR, INDEPENDENT
CONTRACTOR, OR OTHER THIRD PARTY.


 


(C)           LIBERTY CHILE AND EACH OF ITS SUBSIDIARIES HAVE DISCLOSED ON THEIR
RESPECTIVE TAX RETURNS ALL POSITIONS TAKEN THEREIN THAT COULD GIVE RISE TO A
SUBSTANTIAL UNDERSTATEMENT PENALTY WITHIN THE MEANING OF CODE SECTION 6662 (OR
ANY CORRESPONDING PROVISION OF STATE, LOCAL OR FOREIGN LAW).


 


(D)           THERE ARE NO LIENS OR RESTRICTIONS ON ANY OF THE ASSETS OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO TAXES, OTHER THAN LIENS FOR
TAXES NOT YET DUE AND PAYABLE.


 


(E)           LIBERTY CHILE AND CERTAIN OF ITS SUBSIDIARIES HAVE BEEN INCLUDED
IN U.S. CONSOLIDATED AND STATE COMBINED AND UNITARY TAX RETURNS, WHICH RETURNS
WILL BE MADE AVAILABLE FOR REVIEW BY UGC AT THE OFFICES OF LIBERTY CHILE. 
LIBERTY CHILE AND CERTAIN OF ITS SUBSIDIARIES ARE PARTIES TO A TAX SHARING
AGREEMENT AMONG AFFILIATED ENTITIES WHICH WILL BE TERMINATED AS TO LIBERTY CHILE
AND ITS SUBSIDIARIES PRIOR TO THE EXCHANGE CLOSING.  NEITHER LIBERTY CHILE NOR
ANY OF ITS SUBSIDIARIES HAVE BEEN MADE AWARE OF ANY LIABILITY UNDER U.S.
TREASURY REGULATION SECTION 1.1502-6 OR ANY ANALOGOUS STATE, LOCAL OR CHILEAN
LAW BY REASON OF HAVING BEEN A MEMBER OF ANY CONSOLIDATED, COMBINED OR UNITARY
GROUP.


 


(F)            LMINT HAS MADE AVAILABLE TO UGC TRUE, CORRECT, AND COMPLETE
COPIES OF ALL TAX RETURNS OF UNO FOR ALL PERIODS SINCE THE FORMATION THEREOF AND
ALL TAX AUDIT REPORTS, WORK PAPERS, STATEMENTS OF DEFICIENCIES, CLOSING OR OTHER
AGREEMENTS RECEIVED BY UNO OR ON ITS BEHALF RELATING TO TAXES.


 


(G)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES DOES BUSINESS IN
OR DERIVES INCOME FROM ANY STATE, LOCAL, TERRITORIAL OR FOREIGN TAXING
JURISDICTION OTHER THAN THOSE FOR WHICH TAX RETURNS HAVE BEEN FURNISHED OR MADE
AVAILABLE TO UGC.

 

26

--------------------------------------------------------------------------------


 


(H)           NO DEFICIENCIES EXIST OR HAVE BEEN ASSERTED (EITHER FORMALLY OR
INFORMALLY) OR ARE EXPECTED TO BE ASSERTED WITH RESPECT TO TAXES OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES, AND NO NOTICE (EITHER FORMALLY OR INFORMALLY)
HAS BEEN RECEIVED BY LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES THAT IT HAS NOT
FILED A TAX RETURN OR PAID TAXES REQUIRED TO BE FILED OR PAID BY IT.


 


(I)            NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO
ANY PENDING ACTION OR PROCEEDING FOR ASSESSMENT OR COLLECTION OF TAXES, NOR HAS
ANY SUCH ACTION OR PROCEEDING BEEN ASSERTED OR THREATENED (EITHER FORMALLY OR
INFORMALLY) AGAINST LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ASSETS.


 


(J)            NO ACTION HAS BEEN TAKEN THAT WOULD HAVE THE EFFECT OF DEFERRING
ANY LIABILITY FOR TAXES FOR LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES FROM ANY
PRE-CLOSING PERIOD TO ANY POST-CLOSING PERIOD.


 


(K)           THERE ARE NO REQUESTS FOR RULINGS OR SUBPOENAS PENDING WITH
RESPECT TO TAXES OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES.


 


(L)            NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS ISSUED OR
ASSUMED ANY INDEBTEDNESS THAT IS SUBJECT TO CODE SECTION 279(B).


 


(M)          NO ELECTION HAS BEEN MADE UNDER CODE SECTION 338 WITH RESPECT TO
LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES AND NO ACTION HAS BEEN TAKEN THAT WOULD
RESULT IN ANY INCOME TAX LIABILITY TO LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES
AS A RESULT OF A DEEMED ELECTION WITHIN THE MEANING OF CODE SECTION 338.


 


(N)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS AGREED, OR
IS REQUIRED TO MAKE, ANY ADJUSTMENT UNDER CODE SECTION 481(A) BY REASON OF A
CHANGE IN ACCOUNTING METHOD OR OTHERWISE.


 


(O)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS PARTICIPATED
IN ANY INTERNATIONAL BOYCOTT AS DEFINED IN CODE SECTION 999.


 


(P)           THERE ARE NO OUTSTANDING BALANCES OF DEFERRED GAIN OR LOSS
ACCOUNTS RELATED TO DEFERRED INTERCOMPANY TRANSACTIONS WITH RESPECT TO LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES UNDER U.S. TREASURY REGULATION
SECTIONS 1.1502-13 OR 1.1502-14.


 


(Q)           THERE IS NO EXCESS LOSS ACCOUNT UNDER U.S. TREASURY REGULATION
SECTION 1.1502-19 WITH RESPECT TO THE STOCK OF LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES.


 


(R)            NEITHER LMINT NOR ANY MEMBER OF THE LMINT GROUP HAS MADE ANY
ELECTION UNDER U.S. TREASURY REGULATION SECTION 1.1502-20(G) (OR ANY SIMILAR
PROVISION) WITH RESPECT TO THE REATTRIBUTION OF NET OPERATING LOSSES OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES.


 


(S)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES OTHER THAN UNO
HAS OR HAS EVER HAD A PERMANENT ESTABLISHMENT IN ANY FOREIGN COUNTRY.

 

27

--------------------------------------------------------------------------------


 


(T)            SECTION 4.12(T) OF THE LMINT DISCLOSURE SCHEDULE SETS FORTH
ACCURATE AND COMPLETE INFORMATION WITH RESPECT TO ALL TAX ELECTIONS IN EFFECT
WITH RESPECT TO LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES DETERMINED AS OF THE
DATE OF THE MOST RECENTLY COMPLETED AND FILED TAX RETURN.  LMINT WILL PROVIDE TO
UGC, WHEN REASONABLY DETERMINABLE BY LMINT, COMPLETE AND ACCURATE INFORMATION
WITH RESPECT TO (I) THE AMOUNT OF NET OPERATING LOSSES, NET CAPITAL LOSSES, NET
UNREALIZED BUILT-IN GAIN, NET UNREALIZED BUILT-IN LOSSES, FOREIGN TAX CREDITS,
MINIMUM TAX CREDITS, INVESTMENT TAX CREDITS AND OTHER TAX CREDITS OF LMINT AND
ITS AFFILIATES ALLOCABLE TO LIBERTY CHILE AND ITS SUBSIDIARIES UNDER U.S.
TREASURY REGULATION SECTIONS 1.1502-21, 1.1502-22, 1.1502-79 AND 1-1502.95
(SEPARATELY STATING ANY SUCH AMOUNTS ARISING IN YEARS PRIOR TO THE AFFILIATION
WITH LMINT AND ITS AFFILIATES); (II) THE DATE SUCH LOSSES OR CREDITS WILL
EXPIRE; (III) THE OVERALL FOREIGN LOSS OF LIBERTY CHILE AND ITS SUBSIDIARIES
ALLOCATED TO EACH SEPARATE SECTION 904(D) CATEGORY; (IV) ALL APPLICABLE
LIMITATIONS UNDER CODE SECTIONS 382, 383, 384 AND ANY OTHER PROVISION OF THE
CODE OR THE FEDERAL CONSOLIDATED RETURN REGULATIONS WITH RESPECT TO EACH OF SUCH
ITEMS (TAKING INTO ACCOUNT THE APPORTIONMENT OF CODE SECTION 382 LIMITATIONS AND
THE NET UNREALIZED BUILT-IN GAIN AMOUNTS UNDER U.S. TREASURY REGULATION
SECTION 1.1502-95); AND (V) THE U.S. FEDERAL INCOME AND CHILEAN TAX BASIS
MAINTAINED BY LIBERTY CHILE IN UNO.


 


(U)           NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS ANY CURRENT
OR POTENTIAL LIABILITY FOR THE TAXES OF ANY OTHER PERSON.


 


(V)           OTHER THAN UNO, LIBERTY CHILE AND ITS SUBSIDIARIES ARE NOT SUBJECT
TO ANY JOINT VENTURE, PARTNERSHIP, OR OTHER ARRANGEMENT THAT IS TREATED AS A
PARTNERSHIP (OR OTHER “PASS-THROUGH” ENTITY) FOR U.S. OR OTHER TAX PURPOSES. 
UNO HAS BEEN TREATED AS A PARTNERSHIP FOR U.S. FEDERAL INCOME TAX PURPOSES SINCE
ITS INCEPTION.


 

Where appropriate in this Section 4.12, the singular will include the plural.

 

Section 4.13           Books and Records.  LMINT has made available to UGC true,
correct, and complete copies of (a) Liberty Chile’s and its Subsidiaries’
respective Governing Documents, as amended to date, and (b) Liberty Chile’s and
its Subsidiaries’ respective share ledgers, minute books and all other corporate
books and records.  All such books and records are maintained in all material
respects in accordance with applicable Law.

 

Section 4.14           Legal Proceedings.

 


(A)           THERE IS NO LEGAL PROCEEDING PENDING, OR TO LMINT’S KNOWLEDGE,
THREATENED IN WRITING RELATING TO LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES.


 


(B)           WITHOUT LIMITING THE GENERALITY OF SECTION 4.14(A),


 

(I)            NEITHER LIBERTY CHILE NOR ANY OF ITS SUBSIDIARIES HAS (A) APPLIED
FOR OR CONSENTED TO THE APPOINTMENT OF, OR THE TAKING OF POSSESSION BY, A
RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER OR LIQUIDATOR OF ITSELF OR OF ALL OR A
SUBSTANTIAL PART OF ITS ASSETS, (B) MADE A GENERAL ASSIGNMENT FOR THE BENEFIT OF
ITS CREDITORS, (C) COMMENCED A VOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING
TO BANKRUPTCY OR INSOLVENCY, (D) FILED

 

28

--------------------------------------------------------------------------------


 

A PETITION SEEKING TO TAKE ADVANTAGE OF ANY OTHER LAW RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION, ARRANGEMENT OR WINDING-UP,
OR COMPOSITION OR READJUSTMENT OF DEBTS, (E) FAILED TO CONTROVERT IN A TIMELY
AND APPROPRIATE MANNER, OR ACQUIESCED IN WRITING TO, ANY PETITION FILED AGAINST
IT IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE LAW RELATING TO BANKRUPTCY OR
INSOLVENCY, OR (F) TAKEN ANY CORPORATE ACTION FOR THE PURPOSE OF EFFECTING ANY
OF THE FOREGOING,

 

(II)           NO PROCEEDING OR CASE HAS BEEN COMMENCED, WITHOUT THE APPLICATION
OR CONSENT OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES, IN ANY COURT OF
COMPETENT JURISDICTION, SEEKING (A) ITS REORGANIZATION, LIQUIDATION,
DISSOLUTION, ARRANGEMENT OR WINDING-UP, OR THE COMPOSITION OR READJUSTMENT OF
ITS DEBTS, (B) THE APPOINTMENT OF A RECEIVER, CUSTODIAN, TRUSTEE, EXAMINER,
LIQUIDATOR OR THE LIKE OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR OF ALL OR
ANY SUBSTANTIAL PART OF THEIR RESPECTIVE ASSETS, OR (C) SIMILAR RELIEF IN
RESPECT OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES UNDER ANY LAW RELATING TO
BANKRUPTCY, INSOLVENCY, REORGANIZATION, WINDING-UP, OR COMPOSITION OR ADJUSTMENT
OF DEBTS, AND

 

(III)          NO JUDGMENT FOR RELIEF AGAINST LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES HAS BEEN ENTERED IN AN INVOLUNTARY CASE UNDER ANY APPLICABLE LAW
RELATING TO BANKRUPTCY OR INSOLVENCY.

 

Section 4.15           Powers of Attorney.  Section 4.15 of the LMINT Disclosure
Schedule sets forth a brief description of all outstanding powers of attorney
granted by Liberty Chile or any its Subsidiaries, which description includes
with respect to each power of attorney the identity of the grantor, the name of
the grantee, the date of grant and the date of the relevant public deed, if
applicable, the purpose and scope of the power, and the date of expiration, if
any.

 

Section 4.16           Subsequent Information.  All written information
furnished after the date hereof by LMINT to UGC in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby will be accurate in every material respect, or (in the case
of projections) based on good faith estimates, on the date as of which such
information is stated or certified.

 


ARTICLE V
COVENANTS


 

Section 5.1             General.  Subject to the terms and conditions of this
Agreement and applicable Law, from the date of this Agreement to the earlier of
the Exchange Closing and the consummation of the mergers contemplated by the
Merger Agreement, each Party must (a) cooperate with the other Party and (b) use
its commercially reasonable efforts to (i) cause the conditions to its
obligations to close to be satisfied, but not waived, and (ii) take, or cause to
be

 

29

--------------------------------------------------------------------------------


 

taken, all actions and do, or cause to be done, all things reasonably necessary,
proper, or advisable to effect, consummate, confirm, or evidence the
transactions contemplated by this Agreement and the other Transaction Documents,
including cooperating in good faith to cause the conditions to its obligations
to close to be satisfied, but not waived.

 

Section 5.2             Publicity.  No Party will make any public announcement
or issue any press release with respect to this Agreement, the other Transaction
Documents, or the transactions contemplated hereby and thereby except as may be
mutually agreed to in writing by the Parties; provided, however, that
notwithstanding the foregoing, each Party will be permitted, upon prior written
notice to the other Party, to make such disclosures as their respective counsel
deem necessary or advisable to maintain compliance with, or to prevent violation
of, applicable securities or other Laws, or stock exchange or stock association
rules.  Except to the extent deemed necessary or advisable by counsel to
maintain compliance with, or to prevent violation of, applicable securities or
other Laws or stock exchange or stock association rules, each Party must keep
the provisions of this Agreement and the other Transaction Documents
confidential and will disclose their contents only to those lenders, investors,
partners, shareholders, directors, officers, employees, and agents who need to
know such information for purposes of the businesses of the Parties and the
transactions contemplated hereby.  Notwithstanding any provision of this
Agreement to the contrary, disclosure of this Agreement and the transactions
contemplated hereby will be permitted in the Commission filings made in
connection with the transactions contemplated by the Merger Agreement.

 

Section 5.3             Expenses.  Whether or not the Exchange Closing takes
place, except as otherwise specifically provided herein, all costs and expenses
incurred in connection with this Agreement, the other Transaction Documents, and
the transactions contemplated hereby and thereby must be paid by the Party
incurring such expense.

 

Section 5.4             Notification.  From the date of this Agreement until the
earlier of the Exchange Closing and the consummation of the mergers contemplated
by the Merger Agreement, each Party must promptly notify the other Party in
writing of any event, condition, fact, or circumstance (a) that occurred or
existed on or prior to the date of this Agreement and that caused or constitutes
a breach of any of its representations or warranties in this Agreement; (b) that
occurs, arises, or exists after the date of this Agreement and that would cause
or constitute a breach of any of its representations or warranties in this
Agreement if such representation or warranty had been made as of the time of the
occurrence, existence, or discovery of such event, condition, fact, or
circumstance; or (c) that would reasonably be expected to (i) cause or
constitute a breach of any of its covenants or obligations, (ii) in the case of
UGC, cause or constitute a UGC Material Adverse Effect and in the case of LMINT,
cause or constitute a Liberty Chile Material Adverse Effect, or (iii) make the
consummation of the Exchange impossible or unlikely.  No disclosure by a Party
pursuant to this Section 5.4 will be deemed to prevent or cure any
misrepresentation, breach of warranty, or breach of covenant.

 

Section 5.5             Pre-Closing Covenants Regarding Liberty Chile.  Except
as expressly permitted or required by the terms of this Agreement, except as
required by applicable Law, and except for matters set forth in Section 5.5 of
the LMINT Disclosure Schedule, from the date of this Agreement until the earlier
of the Exchange Closing and the consummation of the mergers contemplated by the
Merger Agreement, LMINT must cause Liberty Chile and each of its

 

30

--------------------------------------------------------------------------------


 

Subsidiaries to (1) comply with all applicable Laws and (2) use commercially
reasonable best efforts to maintain in full force and effect all of its
Contracts, to keep available the services of its current officers and agents,
and to diligently preserve its relationships with licensors, licensees,
creditors, and agents.  Except as expressly permitted or required by the terms
of the VTR/MI Transaction Documents or the Transaction Documents, except as
required by applicable Law and except for matters set forth in Section 5.5 of
the LMINT Disclosure Schedule, from the date of this Agreement until the earlier
of the Exchange Closing and the consummation of the mergers contemplated by the
Merger Agreement, LMINT must cause Uno to comply with its obligations under the
VTR/MI Transaction Documents and must cause each of Liberty Chile and the
Subsidiaries of Liberty Chile not to do any of the following without the prior
written consent of UGC, which consent may not be unreasonably withheld:

 


(A)           AMEND ANY OF ITS GOVERNING DOCUMENTS;


 


(B)           DECLARE, APPROVE, OR PAY ANY DIVIDEND OR MAKE ANY OTHER
DISTRIBUTION TO ITS STOCKHOLDERS (OTHER THAN A DIVIDEND, DISTRIBUTION OR
ASSIGNMENT OF ALL OR ANY PART OF THE UNO DEBT DPPO OR THE PROCEEDS OF ANY
PAYMENT WITH RESPECT TO ALL OR PART OF THE UNO DEBT DPPO) WHETHER OR NOT UPON OR
IN RESPECT OF ANY SHARES OF ITS CAPITAL STOCK, OR REDEEM, PURCHASE, OR OTHERWISE
ACQUIRE ANY OF ITS CAPITAL STOCK;


 


(C)           ISSUE ANY CAPITAL STOCK OR ANY OPTION, WARRANT, OR RIGHT RELATING
THERETO OR ANY SECURITIES CONVERTIBLE INTO OR EXCHANGEABLE FOR ANY SHARES OF
CAPITAL STOCK;


 


(D)           MAKE ANY PAYMENTS OF ANY KIND EXCEPT IN THE ORDINARY COURSE OF
BUSINESS;


 


(E)           ENTER INTO, AMEND, ACCELERATE, TERMINATE, MAKE ANY MODIFICATION
TO, OR CANCEL ANY CONTRACT, LEASE, OR LICENSE TO WHICH LIBERTY CHILE OR ANY OF
ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEIR RESPECTIVE ASSETS ARE
BOUND, INCLUDING ANY LIBERTY CHILE INVESTMENT AGREEMENT;


 


(F)            INCUR OR ASSUME ANY LIABILITIES, OBLIGATIONS OR INDEBTEDNESS FOR
BORROWED MONEY OR GUARANTEE ANY SUCH LIABILITIES, OBLIGATIONS OR INDEBTEDNESS;


 


(G)           PERMIT, ALLOW, OR SUFFER ANY OF ITS ASSETS TO BECOME SUBJECTED TO
ANY LIEN (OTHER THAN PERMITTED LIENS) OF ANY NATURE WHATSOEVER, OR TRANSFER,
ASSIGN, OR GRANT ANY LICENSE OR SUBLICENSE OF ANY RIGHTS UNDER OR WITH RESPECT
TO ANY ASSET;


 


(H)           PAY, LOAN, OR ADVANCE ANY AMOUNT TO, OR SELL, TRANSFER (OTHER THAN
A DIVIDEND, DISTRIBUTION OR ASSIGNMENT OF ALL OR ANY PART OF THE UNO DEBT DPPO
OR THE PROCEEDS OF ANY PAYMENT OF ALL OR PART OF THE UNO DEBT DPPO), OR LEASE
ANY OF ITS ASSETS TO, OR ENTER INTO ANY AGREEMENT OR ARRANGEMENT WITH, ANY
PERSON, INCLUDING ANY OF ITS DIRECT OR INDIRECT SHAREHOLDERS OR ANY OF THEIR
RESPECTIVE AFFILIATES, EXCEPT IN THE ORDINARY COURSE OF BUSINESS;


 


(I)            MAKE ANY CHANGE IN ANY METHOD OF ACCOUNTING OR ACCOUNTING
PRACTICE OR POLICY OTHER THAN THOSE REQUIRED BY GAAP OR GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES IN CHILE OR MAKE ANY MATERIAL TAX ELECTION OF ANY KIND
(INCLUDING AN ELECTION THAT WOULD ALTER THE STATUS OF UNO AS A PARTNERSHIP FOR
U.S. FEDERAL INCOME TAX PURPOSES);

 

31

--------------------------------------------------------------------------------


 


(J)            ACQUIRE BY MERGING OR CONSOLIDATING WITH, OR BY PURCHASING A
SUBSTANTIAL PORTION OF THE ASSETS OF, OR BY ANY OTHER MANNER, ANY BUSINESS OR
ANY CORPORATION, PARTNERSHIP, ASSOCIATION, OR OTHER BUSINESS ORGANIZATION OR
DIVISION THEREOF OR OTHERWISE ACQUIRE ANY ASSETS;


 


(K)           MAKE OR INCUR ANY CAPITAL EXPENDITURE;


 


(L)            SELL, LEASE, LICENSE, OR OTHERWISE DISPOSE OF ANY OF ITS ASSETS
EXCEPT IN THE ORDINARY COURSE OF BUSINESS (OTHER THAN A DIVIDEND, DISTRIBUTION
OR ASSIGNMENT OF ALL OR ANY PART OF THE UNO DEBT DPPO OR THE PROCEEDS OF ANY
PAYMENT OF ALL OR PART OF THE UNO DEBT DPPO);


 


(M)          FORM ANY SUBSIDIARY OR ACQUIRE THE EQUITY OF ANY ENTITY;


 


(N)           COMMENCE OR SETTLE ANY LEGAL PROCEEDING;


 


(O)           ENTER INTO ANY TRANSACTION OR TAKE ANY OTHER ACTION THAT WOULD
CAUSE (I) ANY REPRESENTATION OR WARRANTY THAT IS MADE BY IT IN THIS AGREEMENT
AND QUALIFIED AS TO MATERIALITY TO BE UNTRUE IN ANY RESPECT IF THEN MADE OR
(II) ANY REPRESENTATION OR WARRANTY THAT IS MADE BY IT IN THIS AGREEMENT AND NOT
QUALIFIED AS TO MATERIALITY, TO BE UNTRUE IN ANY MATERIAL RESPECT IF THEN MADE;
AND


 


(P)           AGREE, COMMIT, OR OFFER (IN WRITING OR OTHERWISE) TO TAKE ANY OF
THE ACTIONS DESCRIBED IN CLAUSES (A) THROUGH (O) OF THIS SECTION 5.5.


 

Section 5.6             Taxes on Equity DPP Obligation.  In connection with the
issuance by VTR of the Equity DPP Obligation to Uno pursuant to the Purchase and
Contribution Agreement, UGC must pay any U.S. federal income taxes recognized by
LMI under Section 304 of the Code that arise due to VTR having current or
accumulated earnings and profits for U.S. federal income tax purposes.  UGC also
must pay all stamp, transfer and registration Taxes and fees (collectively,
“Transfer Taxes”), if any, imposed solely as a result of the Exchange.

 

Section 5.7             Tax Matters.

 


(A)        PRE-CLOSING MATTERS.  LMINT WILL CAUSE ANY TAX-SHARING AGREEMENTS,
TAX INDEMNITY AGREEMENTS, TAX ALLOCATION AGREEMENTS, OR SIMILAR AGREEMENTS WITH
RESPECT TO LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES, AND ANY POWER OF ATTORNEY
WITH RESPECT TO TAX MATTERS OF LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES, TO BE
TERMINATED FROM AND AFTER THE EXCHANGE CLOSING DATE.


 


(B)        CHARACTERIZATION OF EXCHANGE.  LMINT AND UGC AGREE TO CHARACTERIZE
AND REPORT THE EXCHANGE AS A TRANSFER OF PROPERTY PURSUANT TO CODE SECTION 351
UNLESS BOTH PARTIES AGREE TO AN ALTERNATIVE CHARACTERIZATION.


 


(C)        ALLOCATION OF TAXES FOR PRE-CLOSING AND POST-CLOSING PERIODS.


 

(I)            LMINT MUST PROMPTLY PAY ANY AND ALL TAXES OF LIBERTY CHILE OR ITS
SUBSIDIARIES ALLOCABLE TO ANY PRE-CLOSING PERIOD OR

 

32

--------------------------------------------------------------------------------


 

PORTION THEREOF, WHETHER SUCH TAXES ARE DUE BEFORE OR AFTER THE EXCHANGE
CLOSING, AND ALL TAXES SPECIFICALLY ATTRIBUTABLE TO LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES CEASING TO BE A MEMBER OF LMI’S CONSOLIDATED GROUP.  SUBJECT TO THE
PROVISIONS BELOW, THE TAXES ALLOCABLE TO A PRE-CLOSING PERIOD WILL BE DETERMINED
ON THE ACCRUAL ACCOUNTING METHOD AND ON THE BASIS OF A CLOSING OF THE BOOKS OF
LIBERTY CHILE AND ITS SUBSIDIARIES AS OF THE END OF THE EXCHANGE CLOSING DATE. 
FOR THE AVOIDANCE OF DOUBT, ANY TAXES ATTRIBUTABLE TO ANY “DUAL CONSOLIDATED
LOSSES” (AS DEFINED IN U.S. TREASURY REGULATION SECTION 1.1503-2(C)(5)) THAT
HAVE BEEN OR THAT ARE INCURRED BY LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES OR BY
CORDILLERA COMUNICACIONES HOLDING LIMITADA OR CORDILLERA COMUNICACIONES LIMITADA
DURING THE PRE-CLOSING PERIOD (EXCLUDING ANY DUAL CONSOLIDATED LOSSES THAT MAY
BE INCURRED BY UNO AS A RESULT OF VTR’S ISSUANCE OF THE EQUITY DPP OBLIGATION TO
UNO PURSUANT TO THE PURCHASE AND CONTRIBUTION AGREEMENT) SHALL BE THE OBLIGATION
OF LMINT.  UGC MUST PROMPTLY PAY OR CAUSE TO BE PAID ANY AND ALL TAXES OF
LIBERTY CHILE OR ITS SUBSIDIARIES ALLOCABLE TO ANY POST-CLOSING PERIOD OR
PORTION THEREOF.

 

(II)           WITH RESPECT TO TRANSACTIONS ON THE EXCHANGE CLOSING DATE BUT
AFTER THE EXCHANGE CLOSING, UGC MUST CAUSE LIBERTY CHILE AND ITS SUBSIDIARIES TO
ENGAGE ONLY IN TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BUSINESS (AND FOR
THIS PURPOSE DIVIDEND OR REDEMPTION TRANSACTIONS WILL NOT BE CONSIDERED TO BE
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS).

 

(III)          NEITHER LMINT NOR ANY MEMBER OF THE LMINT GROUP WILL MAKE ANY
ELECTION UNDER U.S. TREASURY REGULATION SECTION 1.1502-20(G) (OR ANY SIMILAR
PROVISION) WITH RESPECT TO THE REATTRIBUTION OF NET OPERATING LOSSES OF LIBERTY
CHILE OR ANY OF ITS SUBSIDIARIES.

 

(IV)          FOR U.S. FEDERAL AND STATE INCOME TAX PURPOSES, LMINT MUST INCLUDE
ALL INCOME OF LIBERTY CHILE AND ITS SUBSIDIARIES FOR ALL PRE-CLOSING PERIODS IN
THE CONSOLIDATED U.S. FEDERAL INCOME TAX RETURNS OF LMINT’S CONSOLIDATED GROUP
AND ANY STATE CONSOLIDATED, UNITARY OR COMBINED INCOME TAX RETURN THAT INCLUDES
LIBERTY CHILE AND MUST PAY ANY TAXES ATTRIBUTABLE TO SUCH INCOME.  ANY POSITION
ON SUCH TAX RETURNS THAT RELATES TO LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES
MUST COMPLY WITH THE TAX RETURN PREPARATION STANDARD.

 

(V)           IF, FOR ANY POST-CLOSING PERIOD, LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES EARNS ANY CREDIT OR RECOGNIZES ANY LOSS THAT

 

33

--------------------------------------------------------------------------------


 

CANNOT BE APPLIED AGAINST ITS TAX LIABILITY OR THE TAX LIABILITY OF ANOTHER
MEMBER OF UGC’S CONSOLIDATED GROUP FOR SUCH PERIOD, AND IS PERMITTED BY LAW TO
CARRYBACK SUCH CREDIT OR LOSS TO A PERIOD ENDING ON OR PRIOR TO THE EXCHANGE
CLOSING DATE AND USED THEREIN, THEN LMINT IN ITS SOLE DISCRETION WILL DECIDE
WHETHER SUCH LOSS OR CREDIT WILL BE CARRIED BACK TO THE PERIOD ENDING ON OR
BEFORE THE EXCHANGE CLOSING DATE AND LMINT WILL PAY TO UGC 100% OF SUCH AMOUNT,
IF SUCH AMOUNT IS ALLOWED AS A CREDIT AGAINST TAX, AND THE MAXIMUM APPLICABLE
CORPORATE TAX RATE APPLIED TO SUCH AMOUNT, IF SUCH AMOUNT IS ALLOWED AS A LOSS
OR DEDUCTION.

 


(D)           SECTION 338 ELECTION.  UGC MUST NOT MAKE ANY ELECTION OR DEEMED
ELECTION UNDER CODE SECTION 338 (OR ANY SIMILAR PROVISIONS OF U.S. STATE LAW OR
THE LAW OF ANY OTHER TAXING JURISDICTION) WITH RESPECT TO LIBERTY CHILE OR ANY
OF ITS SUBSIDIARIES IN CONNECTION WITH THE PURCHASE OF THE LIBERTY CHILE STOCK
OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR THE OTHER
TRANSACTION DOCUMENTS.


 


(E)           PREPARATION AND FILING OF TAX RETURNS.


 

(I)            LMINT (A) MUST PREPARE AND TIMELY FILE ALL TAX RETURNS FOR
LIBERTY CHILE AND ITS SUBSIDIARIES WITH RESPECT TO ANY PRE-CLOSING PERIOD THAT
ARE TO BE FILED AFTER THE DATE HEREOF AND BEFORE THE EXCHANGE CLOSING DATE, AND
(B) MUST TIMELY PAY ALL TAXES DUE ON THOSE TAX RETURNS.  IF ANY AMOUNT SHOWN AS
DUE ON ANY OF SUCH TAX RETURNS IS THE OBLIGATION OF UGC, UGC MUST PAY SUCH
AMOUNT TO LMINT AT LEAST FIVE BUSINESS DAYS PRIOR TO THE FILING OF SUCH TAX
RETURNS.

 

(II)           LMINT (A) MUST PREPARE AND TIMELY FILE ALL U.S. FEDERAL
CONSOLIDATED INCOME TAX RETURNS AND ALL STATE CONSOLIDATED, UNITARY OR COMBINED
INCOME TAX RETURNS THAT INCLUDE LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES WITH
RESPECT TO ANY PRE-CLOSING PERIOD, AND (B) MUST TIMELY PAY ALL TAXES SHOWN AS
DUE ON THOSE TAX RETURNS.  IF ANY AMOUNT SHOWN AS DUE ON ANY OF SUCH TAX RETURNS
IS THE OBLIGATION OF UGC, UGC MUST PAY SUCH AMOUNT TO LMINT AT LEAST FIVE
BUSINESS DAYS PRIOR TO THE FILING OF SUCH TAX RETURNS.

 

(III)          THE TAX RETURNS DESCRIBED IN SECTION 5.7(E)(I) AND
SECTION 5.7(E)(II) MUST BE PREPARED IN ACCORDANCE WITH THE TAX RETURN
PREPARATION STANDARD INSOFAR AS SUCH TAX RETURNS RELATE TO LIBERTY CHILE OR ANY
OF ITS SUBSIDIARIES.  LMINT MUST PROVIDE UGC WITH A COPY OF EACH SUCH TAX RETURN
(AND SUPPORTING SCHEDULES) IN THE FORM PROPOSED TO BE FILED BY LMINT (A
“PROPOSED TAX RETURN”) AT LEAST 30 DAYS IN ADVANCE OF THE DUE DATE FOR SUCH TAX
RETURN.  UGC AND ITS AUTHORIZED

 

34

--------------------------------------------------------------------------------


 

REPRESENTATIVES WILL HAVE THE RIGHT TO REVIEW AND COMMENT ON THE PROPOSED TAX
RETURN AND LMINT MUST CONSIDER ANY CHANGES REASONABLY REQUESTED BY UGC.

 

(IV)          NEITHER LMINT NOR ANY OF ITS AFFILIATES WILL FILE ANY AMENDED TAX
RETURN OR CLAIM FOR TAX REFUND WITH RESPECT TO LIBERTY CHILE OR ANY OF ITS
SUBSIDIARIES WITH RESPECT TO ANY PRE-CLOSING PERIOD, WITHOUT THE CONSENT OF UGC,
IF THE REQUESTED ADJUSTMENT WOULD INCREASE THE TAX LIABILITY OF UGC FOR ANY
PERIOD UNLESS LMINT OR SUCH AFFILIATE, AS APPLICABLE, AGREES TO INDEMNIFY UGC
FOR THE FULL COST OF SUCH INCREASED TAX LIABILITY OF UGC.

 

(V)           EXCEPT FOR STATE AND U.S. FEDERAL INCOME TAX RETURNS DESCRIBED IN
SECTION 5.7(E)(I) AND SECTION 5.7(E)(II), UGC MUST, OR MUST CAUSE LIBERTY CHILE
TO, PREPARE AND TIMELY FILE ALL TAX RETURNS WITH RESPECT TO LIBERTY CHILE OR ANY
OF ITS SUBSIDIARIES THAT ARE TO BE FILED AFTER THE EXCHANGE CLOSING DATE.  LMINT
MUST PAY TO UGC OR LIBERTY CHILE, AS APPLICABLE, ANY AMOUNTS SHOWN AS DUE ON
THOSE TAX RETURNS THAT ARE THE OBLIGATION OF LMINT AT LEAST FIVE BUSINESS DAYS
PRIOR TO THE FILING OF THE APPLICABLE TAX RETURN.  UGC MUST, OR MUST CAUSE
LIBERTY CHILE TO, PAY ANY AMOUNT SHOWN AS DUE ON SUCH RETURNS THAT IS NOT TO BE
PAID BY LMINT AS PROVIDED ABOVE.

 

(VI)          LMINT AND UGC AGREE TO FURNISH OR CAUSE TO BE FURNISHED TO EACH
OTHER, UPON REQUEST, AS PROMPTLY AS PRACTICABLE, SUCH INFORMATION AND ASSISTANCE
(INCLUDING ACCESS TO BOOKS, RECORDS AND ACCOUNTING WORK PAPERS) RELATING TO
LIBERTY CHILE AND ITS SUBSIDIARIES AS IS REASONABLY NECESSARY FOR THE
PREPARATION OF ANY TAX RETURN, CLAIM FOR REFUND OR TAX AUDIT, OR THE PROSECUTION
OR DEFENSE OF ANY CLAIM, SUIT OR PROCEEDING RELATING TO ANY PROPOSED ADJUSTMENT.

 


(F)               TAX CONTROVERSIES.


 

(I)            NOTIFICATION OF PROCEEDINGS.  IF EITHER PARTY RECEIVES WRITTEN
NOTICE OF ANY TAX MATTER WITH RESPECT TO THE EXCHANGE OR THE DPP OBLIGATION THAT
IS LIKELY TO AFFECT THE OTHER PARTY OR ITS SUBSIDIARIES, THE PARTY RECEIVING
SUCH WRITTEN NOTICE MUST PROMPTLY (AND IN ANY EVENT WITHIN SEVEN CALENDAR DAYS)
NOTIFY THE OTHER PARTY; PROVIDED, HOWEVER, THAT THE FAILURE OF ANY PARTY TO SO
NOTIFY THE OTHER PARTY WILL NOT IMPAIR SUCH PARTY’S RIGHTS UNDER THIS AGREEMENT
OR RELEASE, IN WHOLE OR IN PART, THE OTHER PARTY FROM ITS OBLIGATIONS UNDER THIS
AGREEMENT, EXCEPT TO THE EXTENT (AND SOLELY TO THE EXTENT) THAT THE FIRST
PARTY’S

 

35

--------------------------------------------------------------------------------


 

FAILURE OR DELAY TO SO NOTIFY HAS MATERIALLY DAMAGED THE OTHER PARTY IN RESPECT
OF SUCH TAX MATTER.

 

(II)           COOPERATION.  AFTER THE EXCHANGE CLOSING, LMINT AND UGC MUST USE
THEIR COMMERCIALLY REASONABLE EFFORTS TO COOPERATE WITH EACH OTHER AND WITH EACH
OTHER’S AGENTS, INCLUDING ACCOUNTING FIRMS AND LEGAL COUNSEL, IN CONNECTION WITH
THE PREPARATION OR AUDIT OF ANY TAX RETURN, REFUND CLAIM OR TAX CONTROVERSY
MATTER WITH RESPECT TO THE EXCHANGE.  SUCH COOPERATION MUST INCLUDE MAKING
AVAILABLE ANY INFORMATION, RECORDS AND DOCUMENTS IN THEIR POSSESSION OR UNDER
THEIR CONTROL THAT IS RELEVANT TO THE PREPARATION OR AUDIT OF ANY TAX RETURN,
REFUND CLAIM OR TAX CONTROVERSY MATTER WITH RESPECT TO THE EXCHANGE.  ANY
INFORMATION PROVIDED OR OBTAINED UNDER THIS SECTION 5.7(F)(II) MUST BE KEPT
CONFIDENTIAL, EXCEPT AS MAY OTHERWISE BE NECESSARY IN CONNECTION WITH THE FILING
OF A TAX RETURN, REFUND CLAIMS, TAX AUDITS, TAX CLAIMS OR TAX LITIGATION OR AS
REQUIRED BY LAW.

 


(G)           RECORD RETENTION.  LMINT AND UGC MUST RETAIN AND PROVIDE TO EACH
OTHER UPON REASONABLE REQUEST ANY RECORDS OR OTHER INFORMATION (INCLUDING
ACCOUNTING WORK PAPERS) THAT ARE IN THEIR POSSESSION OR READILY OBTAINABLE AND
THAT MAY BE RELEVANT TO ANY TAX MATTER WITH RESPECT TO LIBERTY CHILE OR ANY OF
ITS SUBSIDIARIES OR ANY EXAMINATION, PROCEEDING, OR DETERMINATION WITH RESPECT
THERETO.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, LMINT AND UGC MUST
RETAIN, UNTIL THE APPLICABLE STATUTES OF LIMITATIONS (INCLUDING ANY EXTENSIONS)
PLUS 90 DAYS HAVE EXPIRED, COPIES OF ALL TAX RETURNS, SUPPORTING WORK PAPERS,
AND OTHER RECORDS OR INFORMATION THAT MAY BE RELEVANT TO ANY TAX RETURNS OF
LIBERTY CHILE OR ANY OF ITS SUBSIDIARIES AND MUST NOT DESTROY OR OTHERWISE
DISPOSE OF ANY SUCH RECORDS WITHOUT FIRST PROVIDING THE OTHER PARTY WITH A
REASONABLE OPPORTUNITY TO REVIEW AND COPY THE SAME.


 

Section 5.8             Further Assurances.  From time to time, as and when
requested by a Party, the other Party must execute and deliver, or cause to be
executed and delivered, all such documents and instruments, and must take, or
cause to be taken, all such further or other actions, as the requesting Party
may reasonably deem necessary or desirable to consummate the transactions
contemplated by this Agreement, including executing and delivering such
assignments, consents, and other instruments the requesting Party may reasonably
request as necessary or desirable for such purpose.

 

Section 5.9             Deliveries at Signing.  On the date hereof:

 


(A)           UGC SECRETARY OR ASSISTANT SECRETARY CERTIFICATE.  UGC WILL
DELIVER TO LMINT A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
UGC, DATED THE DATE HEREOF, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
LMINT, AS TO (I) THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED
COMMITTEE THEREOF) OF UGC AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED

 

36

--------------------------------------------------------------------------------


 


HEREBY AND (II) THE INCUMBENCY AND SIGNATURES OF THE OFFICERS OF UGC EXECUTING
THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS.


 


(B)           LMINT SECRETARY OR ASSISTANT SECRETARY CERTIFICATE.  LMINT WILL
DELIVER TO UGC A CERTIFICATE OF THE SECRETARY OR AN ASSISTANT SECRETARY OF
LMINT, DATED THE DATE HEREOF, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
UGC, AS TO (I) THE RESOLUTIONS OF THE BOARD OF DIRECTORS (OR A DULY AUTHORIZED
COMMITTEE THEREOF) OF LMINT AUTHORIZING THE EXECUTION, DELIVERY, AND PERFORMANCE
OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY AND (II) THE
INCUMBENCY AND SIGNATURES OF THE OFFICERS OF LMINT EXECUTING THIS AGREEMENT AND
THE OTHER TRANSACTION DOCUMENTS.


 


ARTICLE VI
CONDITIONS TO EXCHANGE CLOSING


 

Section 6.1             Conditions Precedent to the Obligations of Each Party to
Close.  The respective obligation of each Party to consummate the transactions
contemplated by this Agreement in connection with the Exchange Closing is
subject to the satisfaction or the waiver by it of the following condition on or
prior to the Exchange Closing Date:

 


(A)           CONSENTS AND APPROVALS.  ONE OR MORE OF LMINT, UGC, AND LIBERTY
CHILE, AS APPLICABLE, WILL HAVE OBTAINED ALL CONSENTS, APPROVALS, AND WAIVERS
OF, GIVEN ALL NOTICES TO, AND MADE ALL FILINGS WITH EACH GOVERNMENTAL AUTHORITY
AND OTHER THIRD PARTIES IDENTIFIED ON A DISCLOSURE SCHEDULE OR OTHERWISE
REQUIRED IN CONNECTION WITH THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED
HEREBY AND BY THE OTHER TRANSACTION DOCUMENTS, THE FAILURE OF WHICH TO BE
OBTAINED, GIVEN, OR MADE WOULD REASONABLY BE EXPECTED TO HAVE A LIBERTY CHILE
MATERIAL ADVERSE EFFECT OR A UGC MATERIAL ADVERSE EFFECT, AND ALL SUCH CONSENTS,
APPROVALS, WAIVERS, NOTICES, AND FILINGS WILL BE IN FULL FORCE AND EFFECT.


 

Section 6.2             Conditions Precedent to the Obligations of LMINT to
Close.  The obligation of LMINT to consummate the transactions contemplated by
this Agreement in connection with the Exchange Closing is subject to the
satisfaction, or the waiver by LMINT, of each of the following conditions on or
prior to the Exchange Closing Date:

 


(A)           REPRESENTATIONS AND WARRANTIES TRUE AS OF THE EXCHANGE CLOSING
DATE.  THE REPRESENTATIONS AND WARRANTIES OF UGC SET FORTH IN SECTION 3.2
(“UGC’S REPRESENTATIONS AND WARRANTIES”) THAT ARE QUALIFIED AS TO MATERIALITY OR
BY TERMS SUCH AS “MATERIAL,” “UGC MATERIAL ADVERSE EFFECT,” OR “MATERIAL ADVERSE
EFFECT” AND THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(I) (“UGC
STOCK”) WILL BE TRUE AND CORRECT IN ALL RESPECTS, AND THOSE NOT SO QUALIFIED
(OTHER THAN THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 3.2(I)) WILL
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF THE EXCHANGE CLOSING
DATE WITH THE SAME FORCE AND EFFECT AS THOUGH MADE ON AND AS OF THE EXCHANGE
CLOSING DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY
RELATE TO AN EARLIER DATE OTHER THAN THE DATE OF THIS AGREEMENT (IN WHICH CASE,
SUCH REPRESENTATIONS AND WARRANTIES THAT ARE QUALIFIED AS TO MATERIALITY OR BY
TERMS SUCH AS “MATERIAL,” “UGC MATERIAL ADVERSE EFFECT,” OR “MATERIAL ADVERSE
EFFECT” WILL BE TRUE AND CORRECT IN ALL

 

37

--------------------------------------------------------------------------------


 


RESPECTS, AND THOSE NOT SO QUALIFIED WILL BE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS, ON AND AS OF SUCH EARLIER DATE).


 


(B)           COMPLIANCE WITH THIS AGREEMENT.  IN RESPECT OF THE AGREEMENTS AND
COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS THAT
ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY UGC ON OR PRIOR TO THE EXCHANGE
CLOSING DATE AND THAT ARE QUALIFIED AS TO MATERIALITY OR BY TERMS SUCH AS
“MATERIAL,” “UGC MATERIAL ADVERSE EFFECT,” OR “MATERIAL ADVERSE EFFECT,” UGC
WILL HAVE PERFORMED AND COMPLIED WITH SUCH AGREEMENTS AND COVENANTS IN ALL
RESPECTS, AND IN RESPECT OF THOSE NOT SO QUALIFIED, INCLUDING THE DELIVERIES
REQUIRED BY SECTION 2.4(B), UGC WILL HAVE PERFORMED AND COMPLIED WITH THEM IN
ALL MATERIAL RESPECTS.


 


(C)           ABSENCE OF INJUNCTION.  THERE WILL NOT BE IN EFFECT ANY LAW THAT
PROHIBITS, PREVENTS OR RENDERS ILLEGAL THE CONSUMMATION OF THE EXCHANGE.


 

Section 6.3          Conditions Precedent to the Obligations of UGC to Close. 
The obligation of UGC to consummate the transactions contemplated by this
Agreement in connection with the Exchange Closing is subject to the
satisfaction, or the waiver by UGC, of the following conditions on or prior to
the Exchange Closing Date:

 


(A)           REPRESENTATIONS AND WARRANTIES TRUE AS OF THE EXCHANGE CLOSING
DATE.  THE REPRESENTATIONS AND WARRANTIES OF LMINT SET FORTH IN SECTION 3.1
(“LMINT’S REPRESENTATIONS AND WARRANTIES”) AND ARTICLE IV (“REPRESENTATIONS AND
WARRANTIES REGARDING LIBERTY CHILE AND ITS SUBSIDIARIES”) THAT ARE QUALIFIED AS
TO MATERIALITY OR BY TERMS SUCH AS “MATERIAL,” “LIBERTY CHILE MATERIAL ADVERSE
EFFECT,” OR “MATERIAL ADVERSE EFFECT” AND THE REPRESENTATIONS AND WARRANTIES SET
FORTH IN SECTION 3.1(H) (“OWNERSHIP OF LIBERTY CHILE STOCK”) WILL BE TRUE AND
CORRECT IN ALL RESPECTS, AND THOSE NOT SO QUALIFIED WILL BE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS, ON AND AS OF THE EXCHANGE CLOSING DATE WITH THE SAME
FORCE AND EFFECT AS THOUGH MADE ON AND AS OF THE EXCHANGE CLOSING DATE, EXCEPT
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE OTHER THAN THE DATE OF THIS AGREEMENT (IN WHICH CASE, SUCH REPRESENTATIONS
AND WARRANTIES THAT ARE QUALIFIED AS TO MATERIALITY OR BY TERMS SUCH AS
“MATERIAL,” “LIBERTY CHILE MATERIAL ADVERSE EFFECT,” OR “MATERIAL ADVERSE
EFFECT” WILL BE TRUE AND CORRECT IN ALL RESPECTS, AND THOSE NOT SO QUALIFIED
WILL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS, ON AND AS OF SUCH EARLIER
DATE).


 


(B)           COMPLIANCE WITH THIS AGREEMENT.  IN RESPECT OF THE AGREEMENTS AND
COVENANTS CONTAINED IN THIS AGREEMENT AND THE OTHER TRANSACTION DOCUMENTS THAT
ARE REQUIRED TO BE PERFORMED OR COMPLIED WITH BY LMINT ON OR PRIOR TO THE
EXCHANGE CLOSING DATE AND THAT ARE QUALIFIED AS TO MATERIALITY OR BY TERMS SUCH
AS “MATERIAL,” “LIBERTY CHILE MATERIAL ADVERSE EFFECT,” OR “MATERIAL ADVERSE
EFFECT,” LMINT WILL HAVE PERFORMED AND COMPLIED WITH SUCH AGREEMENTS AND
COVENANTS IN ALL RESPECTS, AND IN RESPECT OF THOSE NOT SO QUALIFIED, INCLUDING
THE DELIVERIES REQUIRED BY SECTION 2.4(A), LMINT WILL HAVE PERFORMED AND
COMPLIED WITH THEM IN ALL MATERIAL RESPECTS.


 


(C)           ABSENCE OF INJUNCTION.  THERE WILL NOT BE IN EFFECT ANY LAW THAT
PROHIBITS, PREVENTS OR RENDERS ILLEGAL THE CONSUMMATION OF THE EXCHANGE.

 

38

--------------------------------------------------------------------------------


 

Section 6.4             Frustration of Closing Conditions.  Neither Party may
rely on the failure of any condition set forth in this Article VI to be
satisfied, and such failure will not excuse it from consummating the
transactions contemplated by this Agreement in connection with the Exchange
Closing, if such failure was caused by its failure to act in good faith or to
use its commercially reasonable efforts to cause the condition to be satisfied
on or prior to the Exchange Closing Date, as required by Section 5.1.

 


ARTICLE VII
INDEMNIFICATION


 

Section 7.1             Survival of Representations, Warranties, and Covenants. 
All representations and warranties contained in this Agreement will survive the
execution and delivery hereof and the Exchange Closing hereunder and continue in
full force and effect for 18 months after the Exchange Closing Date, except that
the representations and warranties contained in Section 3.1, Section 3.2. (other
than Section 3.2(k), which will survive for a period of 18 months after the
Exchange Closing Date) and Section 4.12 will survive the execution and delivery
hereof and the Exchange Closing and continue in full force and effect until the
expiration of the applicable statute of limitations.  The covenants and
agreements made by each Party in this Agreement will survive the Exchange
Closing without limitation (except if they expire or terminate pursuant to their
terms).  Any representation, warranty, or covenant that is the subject of a
claim or dispute asserted in writing prior to the expiration of the applicable
of the above-stated periods will survive with respect to such claim or dispute
until the final resolution thereof.

 

Section 7.2             Indemnification by LMINT.  Subject to UGC (on its own
behalf or on behalf of any other UGC Indemnified Party) making a written claim
for indemnification against LMINT by giving notice pursuant to Section 9.6
within the survival period (if there is an applicable survival period pursuant
to Section 7.1), LMINT must indemnify and hold UGC, and its directors, officers,
employees, Affiliates, successors, and assigns (collectively, “UGC Indemnified
Parties,” and individually, a “UGC Indemnified Party”) harmless from and against
any and all Losses any UGC Indemnified Party may suffer (including Losses a UGC
Indemnified Party may suffer after the end of any applicable survival period)
arising out of, in the nature of, incident or relating to, resulting from, or
caused by:

 


(A)           ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF LMINT CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT DELIVERED BY OR ON BEHALF OF
LMINT PURSUANT TO THIS AGREEMENT;


 


(B)           ANY NONPERFORMANCE OR BREACH OF ANY COVENANT OR AGREEMENT OF LMINT
CONTAINED IN THIS AGREEMENT (OTHER THAN SECTION 2.5, WHICH IS SUBJECT TO THE
INDEMNIFICATION PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT); OR


 


(C)           ANY CLAIM ASSERTED OR THREATENED AGAINST ANY UGC INDEMNIFIED PARTY
UNDER OR PURSUANT TO OR OTHERWISE IN CONNECTION WITH THE PURCHASE AND
CONTRIBUTION AGREEMENT, INCLUDING ANY CLAIMED BREACH OR NONPERFORMANCE OF ANY OF
THE REPRESENTATIONS, WARRANTIES OR COVENANTS OF UNO THEREIN, EXCEPT THAT LMINT’S
INDEMNIFICATION OBLIGATION UNDER THIS CLAUSE (C) WILL ONLY APPLY TO (I) ANY
CLAIM ARISING OUT OF A BREACH BY UNO OF ITS

 

39

--------------------------------------------------------------------------------


 


REPRESENTATIONS AND WARRANTIES MADE IN SECTION 3.1 OF THE PURCHASE AND
CONTRIBUTION AGREEMENT, PROVIDED THAT THE REPRESENTATIONS AND WARRANTIES MADE IN
SECTIONS 3.1(D), 3.1(E) AND THE SECOND SENTENCE OF 3.1(G) THEREOF SHALL BE
DEEMED TO HAVE BEEN MADE TO UNO’S KNOWLEDGE, AND (II) THE COVENANTS AND
AGREEMENTS MADE BY UNO IN SECTION 2.1(B), ARTICLE VI, SECTION 8.5 AND
SECTION 8.7 OF THE PURCHASE AND CONTRIBUTION AGREEMENT TO THE EXTENT SUCH
COVENANTS AND AGREEMENTS ARE TO BE PERFORMED BY UNO PRIOR TO THE EXCHANGE
CLOSING (THE “EXCLUDED UNO COVENANTS”).


 

Section 7.3             Indemnification by UGC.  Subject to LMINT (on its own
behalf or on behalf of any other LMINT Indemnified Party) making a written claim
for indemnification against UGC by giving notice pursuant to Section 9.6 (which
notice in the case of a claim pursuant to clause (i) or (ii) below must be given
within the survival period (if there is an applicable survival period pursuant
to Section 7.1)), UGC must indemnify and hold LMINT, and its directors,
officers, employees, Affiliates, successors, and assigns (collectively, “LMINT
Indemnified Parties,” and individually, an “LMINT Indemnified Party”) harmless
from and against any and all Losses any LMINT Indemnified Party may suffer
(including Losses a LMINT Indemnified Party may suffer after the end of any
applicable survival period) arising out of, in the nature of, incident or
relating to, resulting from, or caused by:

 

(I)            ANY BREACH OF ANY REPRESENTATION OR WARRANTY OF UGC CONTAINED IN
THIS AGREEMENT OR IN ANY OTHER TRANSACTION DOCUMENT DELIVERED BY OR ON BEHALF OF
UGC PURSUANT TO THIS AGREEMENT;

 

(II)           ANY NONPERFORMANCE OR BREACH OF ANY COVENANT OR AGREEMENT OF UGC
CONTAINED IN THIS AGREEMENT (OTHER THAN SECTION 2.5, WHICH IS SUBJECT TO THE
INDEMNIFICATION PROVISIONS OF THE REGISTRATION RIGHTS AGREEMENT);

 

(III)          ANY CLAIM ASSERTED OR THREATENED AGAINST ANY LMINT INDEMNIFIED
PARTY UNDER OR PURSUANT TO OR OTHERWISE IN CONNECTION WITH THE PURCHASE AND
CONTRIBUTION AGREEMENT, INCLUDING ANY CLAIMED BREACH OR NONPERFORMANCE OF ANY OF
THE REPRESENTATIONS, WARRANTIES OR COVENANTS OF UNO THEREIN, EXCEPT THAT UGC’S
INDEMNIFICATION OBLIGATION UNDER THIS CLAUSE (IV) WILL NOT APPLY TO ANY CLAIM
ARISING OUT OF A BREACH BY UNO OF ITS REPRESENTATIONS AND WARRANTIES MADE IN
SECTION 3.1 OF THE PURCHASE AND CONTRIBUTION AGREEMENT, PROVIDED THAT THE
REPRESENTATIONS AND WARRANTIES MADE IN SECTION 3.1(D), 3.1(E) AND THE SECOND
SENTENCE OF 3.1(G) THEREOF SHALL BE DEEMED TO HAVE BEEN MADE TO UNO’S KNOWLEDGE,
AND EXCEPT THAT UGC’S INDEMNIFICATION OBLIGATION UNDER THIS
SECTION 7.3(III) SHALL NOT EXTEND TO THE EXCLUDED UNO COVENANTS;

 

(IV)          ANY TAXES PAID OR PAYABLE BY UNO (INCLUDING ANY TAXES IMPOSED ON
METRÓPOLIS THAT ARE PAID OR PAYABLE BY UNO) PURSUANT TO SCHEDULE C OF THE
PURCHASE AND CONTRIBUTION

 

40

--------------------------------------------------------------------------------


 

AGREEMENT (EXCLUDING ANY TAXES PAYABLE BY UNO UNDER PARAGRAPH (A) UNDER THE
HEADING “TRANSFER TAXES”); OR

 

(V)           ANY TRANSFER TAXES PAID OR PAYABLE UPON THE CREATION, ISSUANCE OR
REGISTRATION OF THE UNO DEBT DPPO OR IN CONNECTION WITH ANY AMENDMENT OR
ASSIGNMENT TO VTR OF THE METRÓPOLIS/UNO SHAREHOLDER DEBT.

 

Section 7.4             Defense of Action.

 


(A)           IF ANY THIRD PARTY NOTIFIES ANY PARTY SEEKING INDEMNIFICATION
UNDER SECTION 7.2 OR SECTION 7.3 (THE “INDEMNIFIED PARTY”) WITH RESPECT TO ANY
MATTER, CLAIM, INVESTIGATION, ACTION, SUIT, CHARGE, COMPLAINT, DEMAND, OR OTHER
PROCEEDING, WHETHER PENDING OR THREATENED (OTHER THAN ANY RELATING TO A TAX
MATTER, WHICH WILL BE GOVERNED BY SECTION 5.7(F)) (AN “ACTION”), THAT MAY GIVE
RISE TO A CLAIM FOR INDEMNIFICATION UNDER THIS ARTICLE VII, THEN THE INDEMNIFIED
PARTY MUST PROMPTLY GIVE NOTICE OF THE ACTION TO THE PARTY FROM WHICH SUCH
INDEMNIFICATION IS SOUGHT (THE “INDEMNIFYING PARTY”) PURSUANT TO SECTION 9.6;
PROVIDED, HOWEVER, THAT THE INDEMNIFIED PARTY’S FAILURE TO SO NOTIFY THE
INDEMNIFYING PARTY OF ANY ACTION WILL NOT RELEASE THE INDEMNIFYING PARTY, IN
WHOLE OR IN PART, FROM ITS OBLIGATIONS UNDER THIS ARTICLE VII, EXCEPT TO THE
EXTENT (AND SOLELY TO THE EXTENT) THAT THE INDEMNIFIED PARTY’S FAILURE TO SO
NOTIFY ACTUALLY PREJUDICES THE INDEMNIFYING PARTY’S ABILITY TO DEFEND AGAINST
SUCH ACTION.


 


(B)           THE INDEMNIFIED PARTY MAY, AT THE SOLE EXPENSE AND LIABILITY OF
THE INDEMNIFYING PARTY, EXERCISE FULL CONTROL OF THE DEFENSE, COMPROMISE, OR
SETTLEMENT OF ANY SUCH ACTION, UNLESS, AT ANY TIME WITHIN 20 DAYS AFTER THE
INDEMNIFIED PARTY HAS GIVEN NOTICE TO THE INDEMNIFYING PARTY OF THE ACTION, THE
INDEMNIFYING PARTY (I) DELIVERS A WRITTEN CONFIRMATION TO SUCH INDEMNIFIED PARTY
THAT THE INDEMNIFICATION PROVISIONS OF SECTION 7.2 OR SECTION 7.3 (AS
APPLICABLE) ARE APPLICABLE TO SUCH ACTION AND THAT, SUBJECT TO THE OTHER
PROVISIONS OF THIS ARTICLE VII, THE INDEMNIFYING PARTY MUST INDEMNIFY SUCH
INDEMNIFIED PARTY IN RESPECT OF SUCH ACTION PURSUANT TO THE TERMS OF SECTION 7.2
OR SECTION 7.3 (AS APPLICABLE), (II) NOTIFIES SUCH INDEMNIFIED PARTY IN WRITING
OF THE INDEMNIFYING PARTY’S INTENTION TO ASSUME THE DEFENSE THEREOF AND
THEREAFTER CONDUCTS THE DEFENSE ACTIVELY AND DILIGENTLY, AND (III) RETAINS LEGAL
COUNSEL REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY TO CONDUCT THE DEFENSE
OF SUCH ACTION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE IMMEDIATELY
PRECEDING SENTENCE, THE INDEMNIFYING PARTY WILL NOT HAVE ANY RIGHT TO ASSUME THE
DEFENSE OF SUCH ACTION, IF (1) SUCH ACTION SEEKS AN INJUNCTION OR OTHER
EQUITABLE RELIEF AND NOT MONEY DAMAGES ONLY, OR (2) THE SETTLEMENT OR COMPROMISE
OF, OR AN ADVERSE JUDGMENT WITH RESPECT TO, SUCH ACTION IS, IN THE GOOD FAITH
JUDGMENT OF THE INDEMNIFIED PARTY, LIKELY TO ESTABLISH A PRECEDENT, CUSTOM OR
PRACTICE MATERIALLY ADVERSE TO THE CONTINUING BUSINESS INTERESTS OR THE
REPUTATION OF THE INDEMNIFIED PARTY.


 


(C)           THE INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY MUST USE THEIR
COMMERCIALLY REASONABLE BEST EFFORTS TO COOPERATE WITH THE PARTY ASSUMING THE
DEFENSE, COMPROMISE, OR SETTLEMENT OF ANY SUCH ACTION IN ACCORDANCE HEREWITH IN
ANY MANNER THAT SUCH PARTY REASONABLY MAY REQUEST.  IF THE INDEMNIFYING PARTY SO
ASSUMES THE DEFENSE OF ANY SUCH ACTION, THE INDEMNIFIED PARTY WILL HAVE THE
RIGHT TO EMPLOY SEPARATE COUNSEL AND

 

41

--------------------------------------------------------------------------------


 


TO PARTICIPATE IN (BUT NOT CONTROL) THE DEFENSE, COMPROMISE, OR SETTLEMENT
THEREOF, BUT THE FEES AND EXPENSES OF SUCH COUNSEL WILL BE THE EXPENSE OF SUCH
INDEMNIFIED PARTY UNLESS (I) THE INDEMNIFYING PARTY HAS SPECIFICALLY AGREED TO
PAY SUCH FEES AND EXPENSES OR (II) THE INDEMNIFIED PARTY HAS BEEN ADVISED BY ITS
COUNSEL THAT THERE MAY BE ONE OR MORE LEGAL DEFENSES FROM CLAIMS AVAILABLE TO IT
THAT ARE DIFFERENT FROM OR ADDITIONAL TO THOSE AVAILABLE TO THE INDEMNIFYING
PARTY OR THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE INDEMNIFYING PARTY
AND THE INDEMNIFIED PARTY IN THE CONDUCT OF THE DEFENSE OF SUCH ACTION (IN
EITHER OF WHICH CASES THE INDEMNIFYING PARTY WILL NOT HAVE THE RIGHT TO DIRECT
THE DEFENSE, COMPROMISE, OR SETTLEMENT OF SUCH ACTION ON BEHALF OF THE
INDEMNIFIED PARTY), AND IN ANY SUCH CASE THE REASONABLE FEES AND EXPENSES OF
SUCH SEPARATE COUNSEL MUST BE BORNE BY THE INDEMNIFYING PARTY, IT BEING
UNDERSTOOD AND AGREED, HOWEVER, THAT THE INDEMNIFYING PARTY WILL NOT BE LIABLE
FOR THE FEES AND EXPENSES OF MORE THAN ONE SEPARATE FIRM OF ATTORNEYS, PLUS THE
FEES AND EXPENSES OF ONE FIRM OF CHILEAN COUNSEL, AT ANY TIME FOR THE
INDEMNIFIED PARTY TOGETHER WITH ITS AFFILIATES, UNLESS THERE IS A CONFLICT OF
INTEREST BETWEEN THE INDEMNIFIED PARTY AND AN AFFILIATE THEREOF, IN WHICH CASE
THE INDEMNIFYING PARTY WILL NOT BE LIABLE FOR THE FEES AND EXPENSES OF MORE THAN
AN AGGREGATE OF TWO SEPARATE FIRMS OF ATTORNEYS, PLUS THE FEES AND EXPENSES OF
THEIR SEPARATE CHILEAN COUNSEL, AT ANY TIME FOR THE INDEMNIFIED PARTY AND ITS
AFFILIATES.  NO INDEMNIFIED PARTY WILL SETTLE OR COMPROMISE OR CONSENT TO ENTRY
OF ANY JUDGMENT WITH RESPECT TO ANY SUCH ACTION FOR WHICH IT IS ENTITLED TO
INDEMNIFICATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFYING
PARTY, UNLESS THE INDEMNIFYING PARTY FAILS TO ASSUME CONTROL OF SUCH ACTION IN
THE MANNER PROVIDED IN SECTION 7.4(B).  THE INDEMNIFYING PARTY MUST NOT, WITHOUT
THE WRITTEN CONSENT OF THE INDEMNIFIED PARTY, SETTLE OR COMPROMISE OR CONSENT TO
ENTRY OF ANY JUDGMENT WITH RESPECT TO ANY SUCH ACTION (1) IN WHICH ANY RELIEF
OTHER THAN THE PAYMENT OF MONEY DAMAGES IS OR MAY BE SOUGHT AGAINST ANY
INDEMNIFIED PARTY, OR (2) THAT DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF
THE GIVING BY THE CLAIMANT, PARTY CONDUCTING SUCH INVESTIGATION, PLAINTIFF OR
PETITIONER TO SUCH INDEMNIFIED PARTY OF A RELEASE FROM ALL LIABILITY WITH
RESPECT TO SUCH ACTION.


 


(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN SECTION 7.4(A),
SECTION 7.4(B), OR SECTION 7.4(C), SECTION 5.7(F) WILL GOVERN THE RIGHTS AND
OBLIGATIONS OF THE PARTIES IN RESPECT OF THE TAX MATTERS SPECIFIED THEREIN.


 

Section 7.5             Insurance Proceeds.  Notwithstanding anything to the
contrary in the other provisions of this Article VII, the amount that any
Indemnifying Party may be required to pay to an Indemnified Party pursuant to
this Article VII will be reduced (retroactively, if necessary) by any insurance
proceeds or refunds actually recovered by or on behalf of the applicable
Indemnified Party in reduction of the related Losses (on an after-Tax basis). 
If an Indemnified Party receives the payment required by this Article VII from
the Indemnifying Party in respect of Losses and subsequently receives insurance
proceeds in respect of such Losses, then the Indemnified Party must promptly
repay to the Indemnifying Party a sum equal to the amount of such insurance
proceeds or refunds actually received, net of costs and expenses and on an
after-Tax basis, but not exceeding the amount paid by the Indemnifying Party to
such Indemnified Party in respect of such Losses.  No representation, warranty,
covenant, or agreement contained in this Agreement is for the benefit of any
insurer.

 

42

--------------------------------------------------------------------------------


 

Section 7.6             Exclusive Monetary Remedy; No Consequential Damages. 
The Parties hereby acknowledge and agree that their sole and exclusive monetary
remedy with respect to this Agreement and the transactions contemplated hereby,
regardless of whether the relief demanded or sought is found in contract or
tort, will be pursuant to the indemnification provisions set forth in this
Article VII.  Notwithstanding anything in the immediately preceding sentence to
the contrary, nothing in this Section 7.6 will limit in any way the availability
of specific performance, injunctive relief, rescission, or other non-monetary
remedies to which a Party may otherwise be entitled.  In no event will any Party
be liable to any other Person for such other Person’s lost profits, loss of use,
lost revenues, or other indirect, incidental, special, or consequential Losses.

 

Section 7.7             Tax Indemnification.  The amount of any payment under
Section 7.2 or Section 7.3 for Losses arising out of a breach of any
representation or warranty, or nonperformance or breach of any covenant, with
respect to Taxes (a “Tax Indemnity Payment”) shall be (i) increased to take
account of any additional Tax paid or payable (grossed up for such increase) by
the Indemnified Party arising from receipt of the Tax Indemnity Payment (except
to the extent such Tax Indemnity Payment is treated as an adjustment to the
consideration delivered as part of the Exchange for Tax purposes), and
(ii) reduced to take account of any Tax benefit realized (or realizable within a
five year period) by the Indemnified Party arising from the incurrence or
payment of any such Tax Indemnity Payment; provided, that (a) in computing the
amount of any such additional Tax paid or payable, or the amount of any Tax
benefit, the Indemnified Party will be deemed to be subject to the net effective
U.S. federal, local or other income tax rate (based upon the highest applicable
marginal rate) and (b) the amount of any additional Tax, or any Tax benefit,
shall be calculated regardless of whether the item affects the Tax liability of
the Indemnified Party in the year in question (i.e., as a result of the other
losses, credits or offsets against Tax or limitations on declarations, etc.).

 


ARTICLE VIII
TERMINATION


 

Section 8.1             Termination.  Notwithstanding anything to the contrary
in this Agreement, this Agreement may be terminated and the Exchange and the
other transactions contemplated by this Agreement abandoned at any time prior to
the Exchange Closing, as follows:

 


(A)           THE PARTIES MAY TERMINATE THIS AGREEMENT BY MUTUAL WRITTEN CONSENT
AT ANY TIME BEFORE THE EXCHANGE CLOSING;


 


(B)           THIS AGREEMENT WILL TERMINATE AUTOMATICALLY WITHOUT FURTHER ACTION
BY ANY PERSON AT SUCH TIME AS THE MERGERS CONTEMPLATED BY THE MERGER AGREEMENT
ARE CONSUMMATED; AND


 


(C)           EITHER PARTY MAY TERMINATE THIS AGREEMENT BY NOTICE TO THE OTHER
IF THE EXCHANGE CLOSING HAS NOT OCCURRED ON OR BEFORE JUNE 30, 2006, PROVIDED
HOWEVER THAT THE RIGHT TO TERMINATE THIS AGREEMENT PURSUANT TO THIS
SECTION 8.1(C) SHALL NOT BE AVAILABLE TO ANY PARTY WHOSE ACTION OR FAILURE TO
ACT HAS BEEN THE CAUSE OF OR RESULTED IN THE FAILURE OF

 

43

--------------------------------------------------------------------------------


 


ANY CONDITION TO THE EXCHANGE CLOSING TO BE SATISFIED OR CONSTITUTES A BREACH OF
THIS AGREEMENT.


 

Section 8.2             Effect of Termination.  If this Agreement is terminated
pursuant to Section 8.1, this Agreement will forthwith become wholly void and of
no further force and effect and there will be no liability on the part of any of
the Parties or their respective Affiliates, officers, or directors by reason
hereof, except that (a) the provisions of Section 5.2 (“Publicity”); Section 5.3
(“Expenses”); Article VII (“Indemnification”), unless termination occurs
pursuant to Section 8.1(b); Article VIII (“Termination”); and Article IX
(“Miscellaneous”) will survive the termination of this Agreement, and (b) no
termination of this Agreement pursuant to Section 8.1(a) or (c) will affect any
obligation or liability of any Party for any breach by such Party or any of its
Affiliates of any representation, warranty, covenant, or agreement made herein
or in the other Transaction Documents that occurred prior to such termination.

 


ARTICLE IX
MISCELLANEOUS


 

Section 9.1             Entire Agreement.  This Agreement and the other
Transaction Documents contain, and are intended as, a complete statement of all
of the terms of the agreements between the Parties with respect to the matters
provided for herein and therein, and, whether or not the Exchange Closing
occurs, supersede and discharge any previous agreements and understandings
between the Parties with respect to those matters.

 

Section 9.2             Governing Law.  This Agreement will be governed by and
construed in accordance with the Laws of the State of Colorado, without giving
effect to the conflicts of Laws principles thereof.

 

Section 9.3             Consent to Jurisdiction.  Each Party submits to the
non-exclusive jurisdiction of any federal or state court located in the State of
Colorado having subject matter jurisdiction in the event of any controversy,
claim or dispute between the Parties that arises out of or relates to this
Agreement, including any claim or controversy relating to the interpretation,
breach, termination or invalidity of any provision hereof.  Each Party hereby
irrevocably and unconditionally waives any objection to the laying of venue of
any Legal Proceeding between the Parties that arises out of or relates to this
Agreement or the transactions contemplated hereby in any such federal or state
court located in the State of Colorado and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such Legal Proceeding brought in any such court has been brought in an
inconvenient forum.  Each Party must bear its own costs and expenses in
connection with any such Legal Proceeding, unless such court determines
otherwise.

 

Section 9.4             Waiver of Jury Trial.  EACH PARTY ACKNOWLEDGES AND
AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO
INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL
BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

44

--------------------------------------------------------------------------------


 

EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (ii) EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS
WAIVER, (iii) EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND (iv) EACH PARTY HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.4.

 

Section 9.5             Headings.  The article and section headings of this
Agreement are for reference purposes only and are to be given no effect in the
construction or interpretation of this Agreement.

 

Section 9.6             Notices.  All notices and other communications hereunder
must be in writing and must be delivered personally, telecopied (if receipt of
which is confirmed by the Person to whom sent), sent by internationally
recognized overnight delivery service or mailed by registered or certified mail
(return receipt requested) to the Parties at the following addresses (or to such
other Person or address for a Party as specified by such Party by like notice)
(notice will be deemed given and received upon receipt, if delivered personally,
by overnight delivery service or by telecopy, or on the third Business Day
following mailing, if mailed, except that notice of a change of address will not
be deemed given and received until actually received):

 


(A)           IF TO LMINT, TO IT AT:


 

 

12300 Liberty Boulevard

 

Englewood, Colorado 80112 U.S.A.

 

Attention: Elizabeth M. Markowski

 

Telephone: (720) 875-6209

 

Telecopier: (720) 875-5858

 

 

 

with a copy to:

 

 

 

Sherman & Howard L.L.C.

 

633 17th Street, Suite 3000

 

Denver, Colorado 80202 U.S.A.

 

Attention: Amy L. Hirter

 

Telephone: (303) 299-8102

 

Telecopier: (303) 298-0940

 

 

 

If to UGC, to it at:

 

 

 

4643 South Ulster Street, #1300

 

Denver, Colorado 80237 U.S.A.

 

Attention: General Counsel

 

Telephone: (303) 770-4001

 

Telecopier: (303) 220-3117

 

45

--------------------------------------------------------------------------------


 

 

with a copy to:

 

 

 

Holme Roberts & Owen LLP

 

1700 Lincoln Street

 

Suite 4100

 

Denver, Colorado 80203  U.S.A.

 

Attention:

W. Dean Salter

 

 

Paul G. Thompson

 

Telephone: (303) 861-7000

 

Telecopier: (303) 861-0200

 

Section 9.7             Severability.  If at any time any covenant or provision
contained herein is deemed in a final ruling of a court or other body of
competent jurisdiction to be invalid or unenforceable, such covenant or
provision will be considered divisible and such covenant or provision will be
deemed immediately amended and reformed to include only such portion of such
covenant or provision as such court or other body has held to be valid and
enforceable; and the Parties agree that such covenant or provision, as so
amended and reformed, will be valid and binding as though the invalid or
unenforceable portion had not been included herein.

 

Section 9.8             Amendment; Waiver.  No provision of this Agreement may
be amended or modified except by an instrument or instruments in writing signed
by the Parties and designated as an amendment or modification.  No waiver by
either Party of any provision of this Agreement will be valid unless in writing
and signed by the Party making such waiver and designated as a waiver.  No
failure or delay by any Party in exercising any right, power, or remedy
hereunder will operate as a waiver thereof, nor will any single or partial
exercise thereof or the exercise of any other right, power, or remedy preclude
any further exercise thereof or the exercise of any other right, power, or
remedy.  No waiver of any provision hereof will be construed as a waiver of any
other provision.

 

Section 9.9             Assignment and Binding Effect.  No Party may assign any
of its rights or delegate any of its obligations under this Agreement without
(a) the prior written consent of the other Party and (b) the complete assumption
by the assignee of all of the obligations of the assignor under this Agreement;
provided, however, that if the Parties agree that the Exchange will still
qualify as a non-Taxable exchange under Section 351 of the Code and if each
Party characterizes and reports the Exchange in accordance with Section 5.7(b),
UGC will be entitled to assign to one of its Subsidiaries, to be designated by
UGC, the right to acquire the Liberty Chile Stock, which assignment will not
affect any of the obligations of UGC arising from this Agreement or any of the
other Transaction Documents, and LMINT will be entitled to assign to one or more
of its Affiliates the right to acquire the UGC Stock, which will not affect any
of the obligations of LMINT arising from this Agreement or any of the other
Transaction Documents.  All of the terms and provisions of this Agreement will
be binding on, and will inure to the benefit of, the respective successors and
permitted assigns of the Parties.

 

Section 9.10           No Benefit to Others.  Except as expressly set forth
herein, the representations, warranties, covenants, and agreements contained in
this Agreement are for the sole benefit of the Parties and their respective
successors and permitted assigns, and they will not be construed as conferring
and are not intended to confer any rights, remedies, obligations, or

 

46

--------------------------------------------------------------------------------


 

liabilities on any other Person, unless such Person is expressly stated to be
entitled to any such right, remedy, obligation, or liability.

 

Section 9.11           Counterparts.  This Agreement may be executed by the
Parties in separate counterparts, each of which when so executed and delivered
will be an original, but all such counterparts will together constitute one and
the same instrument.

 

Section 9.12           Interpretation.

 


(A)           AS USED HEREIN, EXCEPT AS OTHERWISE INDICATED HEREIN OR AS THE
CONTEXT MAY OTHERWISE REQUIRE: (I) THE WORDS “INCLUDE,” “INCLUDES,” AND
“INCLUDING” ARE DEEMED TO BE FOLLOWED BY “WITHOUT LIMITATION” WHETHER OR NOT
THEY ARE IN FACT FOLLOWED BY SUCH WORDS OR WORDS OF LIKE IMPORT; (II) THE WORDS
“HEREOF,” “HEREIN,” “HEREUNDER,” AND COMPARABLE TERMS REFER TO THE ENTIRETY OF
THIS AGREEMENT, INCLUDING THE SCHEDULES HERETO, AND NOT TO ANY PARTICULAR
ARTICLE, SECTION, OR OTHER SUBDIVISION HEREOF OR SCHEDULE HERETO; (III) ANY
PRONOUN WILL INCLUDE THE CORRESPONDING MASCULINE, FEMININE, AND NEUTER FORMS;
(IV) THE SINGULAR INCLUDES THE PLURAL AND VICE VERSA; (V) REFERENCES TO ANY
AGREEMENT OR OTHER DOCUMENT ARE TO SUCH AGREEMENT OR DOCUMENT AS AMENDED AND
SUPPLEMENTED FROM TIME TO TIME; (VI) REFERENCES TO ANY STATUTE OR REGULATION ARE
TO IT AS AMENDED AND SUPPLEMENTED FROM TIME TO TIME, AND TO ANY CORRESPONDING
PROVISIONS OF SUCCESSOR STATUTES OR REGULATIONS; (VII) EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS AGREEMENT, REFERENCES TO “ARTICLE,” “SECTION,”
“PREAMBLE,” “RECITAL,” OR ANOTHER SUBDIVISION OR TO A “SCHEDULE” ARE TO AN
ARTICLE, SECTION, PREAMBLE, RECITAL OR SUBDIVISION HEREOF OR “ SCHEDULE” HERETO;
AND (VIII) REFERENCES TO ANY “PERSON” OR “ENTITY” INCLUDE SUCH PERSON’S OR
ENTITY’S RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(B)           IN THIS AGREEMENT, ANY REFERENCE TO A PARTY’S “KNOWLEDGE,” AND
COMPARABLE TERMS INCLUDING “KNOW,” “KNOWN,” “AWARE,” OR “AWARENESS,” MEANS SUCH
PARTY’S CURRENT ACTUAL KNOWLEDGE WITHOUT INVESTIGATION.


 


(C)           ANY REFERENCE HEREIN TO A “DAY” OR NUMBER OF “DAYS” (WITHOUT THE
EXPLICIT QUALIFICATION OF “BUSINESS”) WILL BE DEEMED TO REFER TO A CALENDAR DAY
OR NUMBER OF CALENDAR DAYS.  IF ANY ACTION OR NOTICE IS TO BE TAKEN OR GIVEN ON
OR BY A PARTICULAR CALENDAR DAY, AND SUCH CALENDAR DAY IS NOT A BUSINESS DAY,
THEN SUCH ACTION OR NOTICE MAY BE TAKEN OR GIVEN ON THE NEXT SUCCEEDING BUSINESS
DAY.


 


(D)           ANY FINANCIAL OR ACCOUNTING TERMS THAT ARE NOT OTHERWISE DEFINED
HEREIN WILL HAVE THE MEANINGS GIVEN THERETO UNDER GAAP.


 

Section 9.13           Rules of Construction.  The Parties agree that they have
been represented by counsel during the negotiation, preparation, and execution
of this Agreement and, therefore, irrevocably waive the application of any Law
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the Party drafting such agreement or
document.

 

[Remainder of page intentionally left blank]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

 

 

UNITEDGLOBALCOM, INC.

 

 

 

 

 

By:

/s/ ELLEN P. SPANGLER

 

 

Ellen P. Spangler

 

Its:

Senior Vice President

 

 

 

 

 

 

 

LIBERTY MEDIA INTERNATIONAL
HOLDINGS, LLC

 

 

 

 

 

By:

/s/  ELIZABETH M. MARKOWSKI

 

 

Elizabeth M. Markowski

 

Its:

Senior Vice President

 

48

--------------------------------------------------------------------------------